Digitally signed by
                               Illinois Official Reports                         Reporter of Decisions
                                                                                 Reason: I attest to the
                                                                                 accuracy and integrity
                                                                                 of this document
                                      Supreme Court                              Date: 2016.11.30
                                                                                 15:50:51 -06'00'




                   Hooker v. Illinois State Board of Elections, 2016 IL 121077




Caption in Supreme       JOHN HOOKER et al., Appellees, v. ILLINOIS STATE BOARD OF
Court:                   ELECTIONS et al. (Support Independent Maps, Appellant).



Docket No.               121077



Filed                    August 25, 2016
Rehearing denied         October 20, 2016


Decision Under           Appeal from the Circuit Court of Cook County, the Hon. Diane J.
Review                   Larsen, Judge, presiding.



Judgment                 Affirmed.
                         Mandate to issue immediately.


Counsel on               Michele Odorizzi, John A. Janicik, Lori E. Lightfoot, and Chad M.
Appeal                   Clamage, all of Mayer Brown LLP, of Chicago, for appellant.

                         Robert T. Shannon and Adam R. Vaught, both of Hinshaw &
                         Culbertson LLP, and Richard J. Prendergast and Michael T. Layden,
                         both of Richard J. Prendergast, Ltd., and Michael J. Kasper, of
                         Chicago, and Eric M. Madiar, of Springfield, for appellees.

                         Constantine L. Trela, Jr., Tacy F. Flint, and Neil H. Conrad, all of
                         Sidley Austin LLP, of Chicago, for amici curiae League of Women
                         Voters of Illinois et al.
                               Ruth Greenwood and Annabelle Harless, both of Campaign Legal
                               Center, of Chicago, for amici curiae Illinois Public Interest Research
                               Group et al.



     Justices                  JUSTICE KILBRIDE delivered the judgment of the court, with
                               opinion.
                               Justices Freeman, Burke, and Theis concurred in the judgment and
                               opinion.
                               Chief Justice Garman dissented, with opinion, joined by Justices
                               Thomas and Karmeier.
                               Justice Thomas dissented, with opinion, joined by Chief Justice
                               Garman and Justice Karmeier.
                               Justice Karmeier dissented, with opinion, joined by Chief Justice
                               Garman and Justice Thomas.
                               Justice Karmeier dissented upon denial of rehearing, with opinion,
                               joined by Chief Justice Garman and Justice Thomas.



                                                 OPINION

¶1          This case addresses the question of whether the circuit court erroneously held that the
       redistricting initiative petition submitted by Support Independent Maps (Independent Maps)
       failed to comply with the requirements of article XIV, section 3, of our constitution (Ill Const.
       1970, art. XIV, § 3), thus precluding its inclusion on the ballot at the November 8, 2016,
       Illinois general election. On the grounds that the public interest requires a timely resolution of
       this matter, we granted Independent Maps’ emergency motion to transfer the appeal from the
       appellate court. See Ill. S. Ct. R. 302(b) (eff. Oct. 4, 2011). This court ordered expedited
       briefing that has now been completed. We also granted a group of business, consumer, and
       public interest organizations led by the League of Women Voters leave to file an amicus curiae
       brief in support of Independent Maps pursuant to Supreme Court Rule 345 (eff. Sept. 20,
       2010). Reviewing the merits of the appeal before us, we now affirm the judgment of the circuit
       court.

¶2                                           I. BACKGROUND
¶3          The Illinois Constitution of 1970 may be amended by three methods: (1) constitutional
       convention (Ill. Const. 1970, art. XIV, § 1); (2) “[a]mendments by General Assembly” (Ill.
       Const. 1970, art. XIV, § 2); and (3) ballot initiatives (Ill. Const. 1970, art. XIV, § 3). Ballot
       initiatives, the method at issue here, may only be used for amendments directed at “structural
       and procedural subjects contained in Article IV” of the constitution (Ill. Const. 1970, art. XIV,
       § 3; Ill. Const. 1970, art. IV), pertaining to Illinois’s legislative branch. The ballot initiative at



                                                     -2-
     issue addresses redistricting, the process used to redraw the legislative and representative
     districts following each federal decennial census (Ill. Const. 1970, art. IV, § 3).
¶4       In May 2016, Independent Maps filed with the Secretary of State a petition proposing the
     amendment of article IV, section 3, of the constitution, to replace the current system for
     redrawing Illinois’s legislative and representative districts. That section currently provides:
                  “(a) Legislative Districts shall be compact, contiguous and substantially equal in
              population. Representative Districts shall be compact, contiguous, and substantially
              equal in population.
                  (b) In the year following each Federal decennial census year, the General Assembly
              by law shall redistrict the Legislative Districts and the Representative Districts.
                  If no redistricting plan becomes effective by June 30 of that year, a Legislative
              Redistricting Commission shall be constituted not later than July 10. The Commission
              shall consist of eight members, no more than four of whom shall be members of the
              same political party.
                  The Speaker and Minority Leader of the House of Representatives shall each
              appoint to the Commission one Representative and one person who is not a member of
              the General Assembly. The President and Minority Leader of the Senate shall each
              appoint to the Commission one Senator and one person who is not a member of the
              General Assembly.
                  The members shall be certified to the Secretary of State by the appointing
              authorities. A vacancy on the Commission shall be filled within five days by the
              authority that made the original appointment. A Chairman and Vice Chairman shall be
              chosen by a majority of all members of the Commission.
                  Not later than August 10, the Commission shall file with the Secretary of State a
              redistricting plan approved by at least five members.
                  If the Commission fails to file an approved redistricting plan, the Supreme Court
              shall submit the names of two persons, not of the same political party, to the Secretary
              of State not later than September 1.
                  Not later than September 5, the Secretary of State publicly shall draw by random
              selection the name of one of the two persons to serve as the ninth member of the
              Commission.
                  Not later than October 5, the Commission shall file with the Secretary of State a
              redistricting plan approved by at least five members.
                  An approved redistricting plan filed with the Secretary of State shall be presumed
              valid, shall have the force and effect of law and shall be published promptly by the
              Secretary of State.
                  The Supreme Court shall have original and exclusive jurisdiction over actions
              concerning redistricting the House and Senate, which shall be initiated in the name of
              the People of the State by the Attorney General.” Ill. Const. 1970, art. IV, § 3.
¶5       Since the adoption of the 1970 Constitution, the General Assembly has agreed on a
     districting plan without resort to the backup provisions only once, after the most recent federal
     census. Pub. Act 97-6 (eff. June 3, 2011). Following each of the other four decennial censuses,
     the formation of a redistricting commission has been necessary. People ex rel. Scott v. Grivetti,


                                                 -3-
     50 Ill. 2d 156 (1971); Schrage v. State Board of Elections, 88 Ill. 2d 87 (1981); People ex rel.
     Burris v. Ryan, 147 Ill. 2d 270 (1992); Cole-Randazzo v. Ryan, 198 Ill. 2d 233 (2001);
     Beaubien v. Ryan, 198 Ill. 2d 294 (2001).1 In three out of those four occasions, the commission
     has deadlocked, triggering the selection of an additional member to break the tie through the
     drawing of lots. See Schrage, 88 Ill. 2d at 92; Burris, 147 Ill. 2d at 277 (1991); Beaubien, 198
Ill. 2d at 299. While that process has been criticized, it has withstood federal constitutional
     challenge in the federal courts (Winters v. Illinois State Board of Elections, 197 F. Supp. 2d
1110 (2001), aff’d, 535 U.S. 967 (2002)).
¶6        To replace the current system, Independent Maps’ proposed amendment to article IV,
     section 3, would substitute an entirely new section 3 that fundamentally restructures the
     redistricting process. The General Assembly’s role would be eliminated from the process, with
     primary responsibility for drawing legislative and representative districts falling to a new
     “Independent Redistricting Commission.” Commission members would be selected through a
     process involving limited legislative input. Specifically, the provision proposed by
     Independent Maps provides:
                  “(a) The Independent Redistricting Commission comprising 11 Commissioners
              shall adopt and file with the Secretary of State a redistricting plan for Legislative
              Districts and Representative Districts by June 30 of the year following each Federal
              decennial census. Legislative Districts shall be contiguous and substantially equal in
              population. Representative Districts shall be contiguous and substantially equal in
              population. The redistricting plan shall comply with Federal law. Subject to the
              foregoing, the Commission shall apply the following criteria: (1) the redistricting plan
              shall not dilute or diminish the ability of a racial or language minority community to
              elect the candidates of its choice, including when voting in concert with other persons;
              (2) the redistricting plan shall respect the geographic integrity of units of local
              government; and (3) the redistricting plan shall respect the geographic integrity of
              communities sharing common social and economic interests, which do not include
              relationships with political parties or candidates for office. The redistricting plan shall
              not either intentionally or unduly discriminate against or intentionally or unduly favor
              any political party, political group or particular person. In designing the redistricting
              plan, the Commission shall consider party registration and voting history data only to
              assess compliance with the requirements in this subsection (a).
                  (b) For the purpose of conducting the Commissioner selection process, an
              Applicant Review Panel comprising three Reviewers shall be chosen in the following
              manner. Beginning not later than January 1 and ending not later than March 1 of the
              year in which the Federal decennial census occurs, the Auditor General shall request
              and accept applications to serve as a Reviewer. The Auditor General shall review all

         1
           This court held that the redistricting commission created after the 1970 census was illegally
     constituted. Nonetheless, we permitted the redrawn map drafted by that commission to be used as a
     “provisional” plan in 1972. We directed, however, that a “redistricting plan for subsequent elections
     shall be adopted pursuant to the procedures outlined in section 3 of article IV of the 1970 constitution of
     this State.” People ex rel. Scott v. Grivetti, 50 Ill. 2d at 168. The legislature later adopted that same map.
     See Pub. Act 78-42 (eff. June 30, 1973); Robert M. Rogers, Illinois Redistricting History Since 1970, 3
     Illinois General Assembly Legislative Research Unit Research Response (2008).

                                                       -4-
applications and select a pool of 30 potential Reviewers. The Auditor General should
select applicants for the pool of potential Reviewers who would operate in an ethical
and non-partisan manner by considering whether each applicant is a resident and
registered voter of the State and has been for the four years preceding his or her
application, has demonstrated understanding of and adherence to standards of ethical
conduct and has been unaffiliated with any political party for the three years preceding
appointment. By March 31 of the year in which the Federal decennial census occurs,
the Auditor General shall publicly select by random draw the Panel of three Reviewers
from the pool of potential Reviewers.
    (c) Beginning not later than January 1 and ending not later than March 1 of the year
in which the Federal decennial census occurs, the Auditor General shall request and
accept applications to serve as a Commissioner on the Independent Redistricting
Commission. By May 31, the Panel shall select a pool of 100 potential Commissioners.
The Panel should select applicants for the pool of potential Commissioners who would
be diverse and unaffected by conflicts of interest by considering whether each
applicant is a resident and registered voter of the State and has been for the four years
preceding his or her application, as well as each applicant’s prior political experience,
relevant analytical skills, ability to contribute to a fair redistricting process and ability
to represent the demographic and geographic diversity of the State. The Panel shall act
by affirmative vote of two Reviewers. All records of the Panel, including applications
to serve on the Panel, shall be open for public inspection, except private information
about applicants for which there is no compelling public interest in disclosure.
    (d) Within 45 days after the Panel has selected the pool of 100 potential
Commissioners, but not later than June 23 of the year in which the Federal decennial
census occurs, the Speaker and Minority Leader of the House of Representatives and
the President and Minority Leader of the Senate each may remove up to five of those
potential Commissioners. Thereafter, but not later than June 30, the Panel shall
publicly select seven Commissioners by random draw from the remaining pool of
potential Commissioners; of those seven Commissioners, including any replacements,
(1) the seven Commissioners shall reside among the Judicial Districts in the same
proportion as the number of Judges elected therefrom under Section 3 of Article VI of
this Constitution, (2) two Commissioners shall be affiliated with the political party
whose candidate for Governor received the most votes cast in the last general election
for Governor, two Commissioners shall be affiliated with the political party whose
candidate for Governor received the second-most votes cast in such election and the
remaining three Commissioners shall not be affiliated with either such political party
and (3) no more than two Commissioners may be affiliated with the same political
party. The Speaker and Minority Leader of the House of Representatives and the
President and Minority Leader of the Senate each shall appoint one Commissioner
from among the remaining applicants in the pool of potential Commissioners on the
basis of the appointee’s contribution to the demographic and geographic diversity of
the Commission. A vacancy on the Panel or Commission shall be filled within five
days by a potential Reviewer or potential Commissioner from among the applicants
remaining in the pool of potential Reviewers or potential Commissioners, respectively,
in the manner in which the office was previously filled.

                                      -5-
                  (e) The Commission shall act in public meetings by affirmative vote of six
             Commissioners, except that approval of any redistricting plan shall require the
             affirmative vote of at least (1) seven Commissioners total, (2) two Commissioners
             from each political party whose candidate for Governor received the most and
             second[-]most votes cast in the last general election for Governor and (3) two
             Commissioners not affiliated with either such political party. The Commission shall
             elect its chairperson and vice chairperson, who shall not be affiliated with the same
             political party. Six Commissioners shall constitute a quorum. All meetings of the
             Commission attended by a quorum, except for meetings qualified under attorney-client
             privilege, shall be open to the public and publicly noticed at least two days prior to the
             meeting. All records of the Commission, including communications between
             Commissioners regarding the Commission’s work, shall be open for public inspection,
             except for records qualified under attorney-client privilege. The Commission shall
             adopt rules governing its procedure, public hearings and the implementation of matters
             under this Section. The Commission shall hold public hearings throughout the state
             both before and after releasing the initial proposed redistricting plan. The Commission
             may not adopt a final redistricting plan unless the plan to be adopted without further
             amendment, and a report explaining its compliance with this Constitution, have been
             publicly noticed at least seven days before the final vote on such plan.
                  (f) If the Commission fails to adopt and file with the Secretary of State a
             redistricting plan by June 30 of the year following a Federal decennial census, the Chief
             Justice of the Supreme Court and the most senior Judge of the Supreme Court who is
             not affiliated with the same political party as the Chief Justice shall appoint jointly by
             July 31 a Special Commissioner for Redistricting. The Special Commissioner shall
             adopt and file with the Secretary of State by August 31 a redistricting plan satisfying
             the requirements set forth in subsection (a) of this Section and a report explaining its
             compliance with this Constitution. The Special Commissioner shall hold at least one
             public hearing in the State before releasing his or her initial proposed redistricting plan
             and at least one public hearing in a different location in the State after releasing his or
             her initial proposed redistricting plan and before filing the final redistricting plan with
             the Secretary of State. All records of the Special Commissioner shall be open for public
             inspection, except for records qualified under attorney-client privilege.
                  (g) An adopted redistricting plan filed with the Secretary of State shall be presumed
             valid and shall be published promptly by the Secretary of State.
                  (h) The Supreme Court shall have original jurisdiction in cases relating to matters
             under this Section.”
¶7       Independent Maps filed a petition to bring this proposed amendment before the voters by
     using the ballot initiative process governed by article XIV, section 3, of the Illinois
     Constitution (Ill. Const. 1970, art. XIV, § 3). That provision requires petitions seeking to
     amend article IV to be signed by “a number of electors equal in number to at least eight percent
     of the total votes cast for candidates for Governor in the preceding gubernatorial election.” Ill.
     Const. 1970, art. XIV, § 3. The State Board of Elections determined that the petition received
     more than the required number of valid signatures.



                                                  -6-
¶8          Five days after Independent Maps submitted its petition, a “taxpayer’s suit” was filed in the
       circuit court of Cook County pursuant to section 11-303 of the Code of Civil Procedure (735
       ILCS 5/11-303 (West 2014)). The lawsuit sought to enjoin the defendants from disbursing
       public funds to determine the petition’s compliance with the Election Code (10 ILCS 5/1-1 et
       seq. (West 2014)) or to place the proposal on the ballot at the upcoming November 2016
       General Election. The complaint also requested declaratory relief.2
¶9          The action was filed by a political committee called People’s Map, along with its
       chairperson, John Hooker, and individual members and leaders of other groups,3 each alleged
       to be Illinois residents and taxpayers. The named defendants were the Board of Elections and
       its chairperson and members; Leslie Munger, the State Comptroller; Jesse White, the Secretary
       of State; Michael Frerichs, the State Treasurer; David Orr, the County Clerk of Cook County;
       and the Board of Election Commissioners for the City of Chicago, its chairperson, and
       members. Later, the circuit court entered an agreed order dismissing Orr and the Chicago
       Board of Election Commissioners, along with its chair and members, without prejudice.
¶ 10        Although Independent Maps was not originally included as a party, it was later granted
       leave to intervene. See 735 ILCS 5/2-408 (West 2014). No question is raised on the sufficiency
       of the case law permitting intervention by an entity in support of its own ballot initiative
       proposal (see Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d 502, 506
       (1994) (per curiam) (hereinafter CBA II); Chicago Bar Ass’n v. State Board of Elections, 137
Ill. 2d 394, 396 (1990) (hereinafter CBA I); Coalition for Political Honesty v. State Board of
       Elections, 65 Ill. 2d 453, 456 (1976) (per curiam) (hereinafter Coalition I)).
¶ 11        The complaint at issue here had 11 counts. The first six were directed against all defendants
       and sought a declaratory judgment that the amendment to article IV, section 3 (Ill. Const. 1970,
       art. IV, § 3), is unconstitutional because it exceeds the scope of ballot initiatives permitted
       under article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3). Relying on another constitutional
       provision, count VII also seeks a declaratory judgment. Counts VIII through XI seek a
       permanent injunction based on the allegations in the prior counts.
¶ 12        Article XIV, section 3, limits the scope of permissible ballot initiatives “to structural and
       procedural subjects contained in Article IV [Ill. Const. 1970, art. IV, § 3],” the legislative
       article. Ill. Const. 1970, art. XIV, § 3. Count V of the plaintiffs’ complaint alleged that the
       latter provision limited the ballot initiative process to proposing changes in the structure and
       procedure of the legislature. Because Independent Maps’ proposal addresses the redistricting
       process rather than the organization of the General Assembly or “the process by which it
       adopts a law,” the plaintiffs contended it impermissibly falls outside article XIV, section 3.


           2
             The parties do not dispute that a taxpayer action for declaratory and injunctive relief is a proper
       method of challenging the constitutionality of a proposed ballot initiative. Even though the petition has
       not been officially declared valid or been certified for placement on the November 2016 ballot, the
       issue in this appeal is ripe. No additional matters appear to stand in the way of the proposal being placed
       in the ballot. The only steps remaining for the Board of Elections are solely administrative. See
       Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d 502, 506-07 (1994), agreeing with the
       dissent (id. at 515-16 (Harrison, J., dissenting, joined by Miller and Heiple, JJ.)).
           3
             The remaining plaintiffs are Frank Clark, Leon Finney, Elzie Higgenbottom, Raymond Chin,
       Fernando Grillo, Jorge Perez, and Craig Chico.

                                                       -7-
¶ 13        Alternatively, counts I through IV and VI alleged that, even if redistricting constitutes a
       “structural and procedural subject[ ] contained in Article IV,” the proposed ballot initiative is
       invalid because it is not “limited” to those subjects, violating article XIV, section 3 (Ill. Const.
       1970, art. XIV, § 3). According to count I, the initiative exceeds those limitations by adding to
       the existing duties of the Auditor General enumerated in article VIII of the constitution (Ill.
       Const. 1970, art. VIII). Count II alleged the initiative unconstitutionally modifies our courts’
       jurisdiction as currently stated in the judicial article (Ill. Const. 1970, art. VI). Count III
       asserted the proposal would improperly impose new duties on both the Chief Justice of this
       court and the most senior Justice who is not affiliated with the same political party as the Chief
       Justice. Count IV contended the proposed initiative is invalid because it would impose a new
       requirement that the members of this court be affiliated with a political party. According to
       count VI, Independent Maps’ proposal exceeds the limits mandated in article XIV, section 3,
       by eliminating the Attorney General’s authority to commence actions pertaining to legislative
       redistricting.
¶ 14        Similar to counts I through VI, count VII sought a declaratory judgment against all
       defendants. Count VII did not, however, allege a violation of article XIV, section 3. Rather, it
       relied on an alleged violation of article III, section 3, of our constitution (Ill. Const. 1970, art.
       III, § 3). Article III, section 3, provides that “[a]ll elections shall be free and equal.” Ill. Const.
       1970, art. III, § 3. The plaintiffs asserted that Independent Maps’ ballot initiative does not
       comply with that requirement because it improperly includes separate and unrelated questions
       into one ballot proposition.
¶ 15        Counts VIII through XI present no new substantive claims for challenging the validity of
       this proposed ballot initiative. Instead, they merely incorporated by reference the complaint’s
       previous allegations and requested a permanent injunction to preclude public funds from being
       disbursed to evaluate the sufficiency of the petition or to place the measure on the ballot at the
       November 8, 2016, general election. Count VIII was directed at the State Board of Elections,
       its officers, and members, while Count IX was directed at the Board of Election
       Commissioners for the City of Chicago and its officers and members, as well as the County
       Clerk of Cook County. These defendants have already been dismissed from the case.
       Accordingly, count IX was stricken and is not before this court. Count X was directed at the
       Comptroller and State Treasurer, and count XI sought an injunction against the Secretary of
       State.
¶ 16        On May 20, 2016, the plaintiffs were given leave to file their complaint, and Independent
       Maps filed its answer. The remaining defendants filed a separate, joint answer. The plaintiffs
       moved for judgment on the pleadings pursuant to section 2-615(e) of the Code of Civil
       Procedure (734 ILCS 5/2-615(e) (West 2014)), asking that the court grant both declaratory and
       injunctive relief. Independent Maps filed a cross-motion for judgment on the pleadings,
       seeking dismissal of the plaintiffs’ complaint with prejudice.
¶ 17        The circuit court held a hearing on both motions before granting the plaintiffs’ motion as to
       counts I through VII, concluding that the proposed ballot initiative did not comply with the
       requirements in our constitution. The court then denied Independent Maps’ motion on those
       counts. The court entered no judgment on counts VIII, X, and XI, seeking injunctive relief. To
       prevent the absence of a judgment on those three counts from delaying appellate review, the
       court expressly found that there was no just reason for delaying enforcement or appeal of its


                                                      -8-
       judgment pursuant to Illinois Supreme Court Rule 304(a). Ill. S. Ct. R. 304(a) (eff. Mar. 8,
       2016).
¶ 18       Independent Maps immediately filed a notice of appeal to the appellate court and asked
       that the case be expedited. See Ill. S. Ct. R. 311(b) (eff. Mar. 8, 2016). It then filed a motion to
       transfer the case directly to this court pursuant to Illinois Supreme Court Rule 302(b) (eff. Oct.
       4, 2011). Rule 302(b) permits those transfers when the public interest requires prompt
       adjudication of the matter by the supreme court. We allowed that motion on July 22, 2016,
       ordering the appeal to be taken directly to us and establishing an expedited briefing schedule
       for the parties. We also permitted a group consisting of the League of Women Voters and more
       than two dozen other business, civic, and public interest groups to file an amicus curiae brief in
       support of Independent Maps.4 Following receipt of the parties’ briefs, the matter has been
       submitted to the court without oral argument.

¶ 19                                            II. ANALYSIS
¶ 20        In its appeal, Independent Maps argues that the circuit court erred in granting judgment on
       the pleadings in favor of the plaintiffs pursuant to section 2-615(e) of the Code of Civil
       Procedure (735 ILCS 5/2-615(e) (West 2014)) and that, instead, the court should have allowed
       its cross-motion for judgment on the pleadings and dismissed the plaintiffs’ complaint with
       prejudice.
¶ 21        The standards guiding our review of this appeal are well established. Judgment on the
       pleadings is proper only where no genuine issue of material fact exists and the moving party is
       entitled to judgment as a matter of law. Pekin Insurance Co. v. Wilson, 237 Ill. 2d 446, 454
       (2010). In ruling on a motion for judgment on the pleadings, a court may consider only those
       facts appearing on the face of the pleadings, matters subject to judicial notice, and any judicial
       admissions in the record. All well-pleaded facts and reasonable inferences based on those facts
       are taken as true. Gillen v. State Farm Mutual Automobile Insurance Co., 215 Ill. 2d 381, 385
       (2005); M.A.K. v. Rush-Presbyterian-St.-Luke’s Medical Center, 198 Ill. 2d 249, 255 (2001).
       We review the grant of judgment on the pleadings de novo. Pekin Insurance, 237 Ill. 2d at 454.
       De novo review is also appropriate here because the resolution of this case turns on the
       interpretation and application of the Illinois Constitution, creating a question of law.
       Hawthorne v. Village of Olympia Fields, 204 Ill. 2d 243, 254-55 (2003).
¶ 22        In challenging the ballot initiative, the plaintiffs advanced two basic lines of constitutional
       argument: (1) the ballot initiative exceeds the scope of permissible amendments pursuant to

          4
             The following groups have joined the League of Women Voters: the Small Business Advocacy
       Council Illinois, Illinois Campaign for Political Reform, CHANGE Illinois, Champaign County
       Chamber of Commerce, McCormick Foundation, Union League Club of Chicago, West Rogers Park
       Community Organization, Illinois Farm Bureau, Better Government Association, Chicago Southside
       Branch NAACP, Independent Voters of Illinois-Independent Precinct Organization, Rockford
       Chamber of Commerce, Naperville Area Chamber of Commerce, Illinois Chamber of Commerce,
       Chicagoland Chamber of Commerce, Metropolitan Planning Council, Business and Professional
       People for the Public Interest, Latino Policy Forum, Sargent Shriver National Center on Poverty Law,
       Illinois Public Interest Research Group, Common Cause, Citizen Advocacy Center, the Civic
       Federation, Commercial Club of Chicago, Chicago Embassy Church, and Illinois Hispanic Chamber of
       Commerce.

                                                    -9-
       article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3), because it is not “limited to structural
       and procedural subjects contained in Article IV,” the constitution’s legislative article (counts I
       through VI of the plaintiffs’ complaint) and (2) it violates article III, section 3, of the
       constitution, stating that “[a]ll elections shall be free and equal” (Ill. Const. 1970, art. III, § 3),
       because it impermissibly combines separate and unrelated questions into a single ballot
       proposition (count VII of the plaintiffs’ complaint). Within the plaintiffs’ argument about
       article XIV, section 3, they address several proposed changes to the redistricting process. As
       we noted in Coalition for Political Honesty v. State Board of Elections, 83 Ill. 2d 236, 247
       (1980) (per curiam) (hereinafter Coalition II) (citing 4 Record of Proceedings, Sixth Illinois
       Constitutional Convention 2710 (hereinafter Proceedings)), the limitation established in article
       XIV, section 3, “is apparently unique to Illinois,” severely undermining the guidance that may
       be obtained from the case law of our sister states addressing limitations on ballot initiatives.
       We note, however, that other jurisdictions have upheld the propriety of enjoining citizen
       initiatives proposing amendments when the applicable constitutional requirements are not met.
       Coalition I, 65 Ill. 2d at 461-62. When addressing constitutional amendments,
                “ ‘the will of the people to this end can only be expressed in the legitimate modes by
                which such a body politic can act, and which must either be prescribed by the
                constitution whose revision or amendment is sought, or by an act of the legislative
                department of the State, which alone would be authorized to speak for the people upon
                this subject ***.’ 1 Cooley’s Constitutional Limitations, 84-85 (8th ed. 1927).
                (Emphasis added.)” Coalition I, 65 Ill. 2d at 460-61.
¶ 23        In our constitution, the framers chose to limit the scope of ballot initiatives in article XIV,
       section 3. That section states, in relevant part: “Amendments shall be limited to structural and
       procedural subjects contained in Article IV,” our legislative article. Ill. Const. 1970, art. XIV,
       § 3. We have already addressed this language in four cases: CBA I, 137 Ill. 2d at 396; CBA II,
161 Ill. 2d at 506; Coalition I, 65 Ill. 2d at 457, and Coalition II, 83 Ill. 2d at 247. Thus,
                     “[t]he controlling legal principles are settled. The prior constitutions of this State
                did not provide for amendment through the direct initiative process. ([CBA I], 137 Ill.
2d at 398.) The Framers of the 1970 Illinois Constitution intended article XIV, section
                3, to be a very limited form of constitutional initiative. The Framers considered that a
                general initiative provision was unnecessary due to the liberalized amendment
                procedures of the new constitution. ([CBA I], 137 Ill. 2d at 401.) ***.
                     Based on the Framers’ concerns, article XIV, section 3, provides only for
                amendment of the legislative article, article IV. Further, not every aspect of the
                legislative article is subject to amendment through the initiative process. Rather,
                “ ‘ “Amendments shall be limited to structural and procedural subjects contained in
                Article IV.” ’ (Emphasis added.) [CBA I], 137 Ill. 2d at 398, quoting Ill. Const. 1970,
                art. XIV, § 3.” CBA II, 161 Ill. 2d at 508-09.

¶ 24                           The Proposed Role of the Auditor General
¶ 25       Because we find this issue dispositive, we first examine count I of the plaintiffs’ complaint.
       That count inserts the Auditor General into the redistricting process for the first time.
¶ 26       In its appeal before this court, Independent Maps presents three main arguments:
       (1) assigning the Auditor General duties related to redistricting does not “change” his

                                                     - 10 -
       constitutional duties established in article VIII, section 3, because the new duties relate to
       “redistricting” under article IV; (2) the new duties do not constitute the type of “substantive
       change” to policy matters that concerned the delegates at the 1970 Constitutional Convention;
       and (3) redistricting reforms would be hobbled if “non-legislative actors” could not be
       assigned new duties. Before we address these arguments, we must review the current
       constitutional provisions relating to our Auditor General and the additional duties interposed
       by the proposed initiative.
¶ 27       Our constitution mandates that the Auditor General (1) “shall conduct the audit of public
       funds of the State,” (2) “shall make additional reports and investigations as directed by the
       General Assembly,” and (3) “shall report his findings and recommendations to the General
       Assembly and to the Governor.” Ill. Const. 1970, art. VIII, § 3(b). In addition to the duties
       already imposed on the Auditor General by our constitution, the proposed ballot initiative
       imposes several other duties. Indeed, the proposed ballot initiative greatly expands the duties
       of that office. While the Auditor General plays no part in the current redistricting process,
       under the proposed ballot initiative, that office would be responsible for multiple tasks critical
       to the success of the new redistricting plan. Under the proposed amendment,
                “[f]or the purpose of conducting the Commissioner selection process, an Applicant
                Review Panel comprising three Reviewers shall be chosen in the following manner.
                Beginning not later than January 1 and ending not later than March 1 of the year in
                which the Federal decennial census occurs, the Auditor General shall request and
                accept applications to serve as a Reviewer. The Auditor General shall review all
                applications and select a pool of 30 potential Reviewers. The Auditor General should
                select applicants for the pool of potential Reviewers who would operate in an ethical
                and non-partisan manner by considering whether each applicant is a resident and
                registered voter of the State and has been for the four years preceding his or her
                application, has demonstrated understanding of and adherence to standards of ethical
                conduct and has been unaffiliated with any political party for the three years preceding
                appointment. By March 31 of the year in which the Federal decennial census occurs,
                the Auditor General shall publicly select by random draw the Panel of three Reviewers
                from the pool of potential Reviewers.”
       After the Applicant Review Panel is constituted, the auditor must undertake another task, that
       of “request[ing] and accept[ing] applications to serve as a Commissioner on the Independent
       Redistricting Commission.”5
¶ 28       Objecting to these changes, count I of the plaintiffs’ complaint alleged that imposing duties
       on the Auditor General violates article XIV, section 3, of our constitution, limiting the scope of
       ballot initiatives “to structural and procedural subjects contained in Article IV.” The plaintiffs
       assert that the additional duties appear to require the Auditor General to conduct extensive
       screening steps and applicant interviews to ensure compliance with the criteria established in
       the initiative for members of the Applicant Review Panel. In turn, Independent Maps counters
       that the Auditor General “already has a substantial staff devoted to a wide variety of different
       tasks and therefore should be capable of undertaking the task of screening applicants for the
       Applicant Review Panel.”

          5
           The plaintiffs’ complaint does not challenge this aspect of the Auditor General’s participation.

                                                    - 11 -
¶ 29        While it is unclear from the record exactly how great a burden the additional duties
       imposed by the proposed initiative would create, two points appear certain. First, winnowing
       the number of applicants statewide down to a pool of 30 reviewers is likely to be a
       time-consuming and resource-intensive task. Indeed, the mandate that the Auditor General
       evaluate the “ethical conduct” and partisan leanings of “each applicant” who applies from
       across the state is likely to require considerable effort, time, and expense. Conversely, the time
       and resources expended on that process will necessarily be unavailable to perform the duties
       already specifically assigned to the Auditor General in article VIII, section 3. That alteration in
       the duties of the Auditor General, in itself, has a material effect on another section of our
       constitution, in violation of article XIV, section 3.
¶ 30        Second, and more importantly, the parties do not explain how the Auditor General’s
       hypothetical ability to perform the newly assigned redistricting tasks affects the
       constitutionality of the proposal. Indeed, this argument conflicts with Independent Maps’ own,
       quite accurate, description of the proper division of labor in the review process. As explained
       in its reply brief, “whether or not a provision is a good idea is beside the point for purposes of
       the constitutional analysis. It is for the voters to decide whether a proposed constitutional
       amendment is wise or workable; the courts’ task is simply to decide whether it is limited to a
       structural and procedural subject in Article IV.” (Emphasis added.) We agree and reject
       Independent Maps’ claim that the new duties assigned to the Auditor General under its plan are
       constitutional because they are not unduly burdensome.
¶ 31        Independent Maps also argues that its proposed amendment does not, in fact, “change” the
       constitutional duties of the Auditor General and that its newly imposed duties do not raise the
       type of concerns raised during the Sixth Illinois Constitutional Convention in 1970. In
       discussing the latter point, it maintains that the ballot initiative comports with constitutional
       standards because it is “not being used as a subterfuge to undermine the duties the Constitution
       assigns to the Auditor General in Article VIII,” distinguishing it from CBA I. Independent
       Maps adds that “the key point for purposes of Article XIV, § 3 is that the Redistricting
       Initiative is aimed solely at reforming the redistricting process and is not designed to affect the
       auditing function established by Article VIII, § 3.” (Emphasis in original.)
¶ 32        What these arguments fail to recognize, however, is twofold. First, nothing in our current
       constitution, its development, or this court’s case law requires a proposed ballot initiative to be
       designed intentionally to undercut or otherwise even affect another constitutional provision to
       be found invalid under article XIV, section 3. The propriety of Independent Maps’ unexpressed
       underlying intent is simply not a factor in the test established in the plain language of that
       article.
¶ 33        Certainly, during the debates at the 1970 Constitutional Convention, the possibility that a
       ballot initiative could provide a “backdoor” means of altering other constitutional provisions
       or even the substantive law was discussed. However, the intentional abuse of the ballot
       initiatives was not the sole incentive for enacting the limitations in article XIV, section 3, nor
       was it a factor incorporated into the standard set out in article XIV, section 3. The only relevant
       restriction in that section was that the ballot proposition be “limited to structural and
       procedural subjects contained in Article IV,” the constitution’s legislative article. Ill. Const.
       1970, art. XIV, § 3.



                                                   - 12 -
¶ 34        Moreover, the framers of our constitution intended this court alone “to determine whether
       constitutional requirements for a proposed amendment were satisfied.” Coalition I, 65 Ill. 2d at
       462. That role does not require us to read between the lines of every proposal in an attempt to
       discern the propriety of the proponent’s underlying intentions; our role is solely to determine
       whether the proposal comports with the strict limitations set out in article XIV, section 3.
¶ 35        Second, at its core, the question in this case requires us to construe the relevant
       constitutional provisions, a purely legal question. As this court recently explained in Walker v.
       McGuire, we apply the same general principles to construe both statutory and constitutional
       provisions. When construing a constitutional provision, our primary purpose is to effectuate
       “ ‘the common understanding of the persons who adopted it—the citizens of this state’.”
       Walker v. McGuire, 2015 IL 117138, ¶ 16 (citing Kanerva v. Weems, 2014 IL 115811, ¶ 36). If
       the language of the provision is unambiguous, we must give it effect without resorting to aids
       of statutory construction. Kanerva, 2014 IL 115811, ¶ 36. Only if the provision is ambiguous
       will we “consult the drafting history of the provision, including the debates of the delegates to
       the constitutional convention.” Walker, 2015 IL 117138, ¶ 16 (citing Glisson v. City of Marion,
       188 Ill. 2d 211, 225 (1999), and Committee for Educational Rights v. Edgar, 174 Ill. 2d 1, 13
       (1996)). In addition, “[o]ne contending that language should not be given its natural meaning
       understandably has the burden of showing why it should not.” Coalition I, 65 Ill. 2d at 464.
¶ 36        The plain language of article XIV, section 3, unambiguously states that constitutional
       amendments created by ballot initiative “shall be limited to structural and procedural subjects
       contained in Article IV.” Ill. Const. 1970, art. XIV, § 3. “It is clear from the debates of the
       Constitutional Convention of 1970 that only a very limited form of constitutional initiative was
       acceptable.” CBA I, 137 Ill. 2d at 401; see also CBA II, 161 Ill. 2d at 508-09 (restating the same
       conclusion). In fact, the 1970 convention delegates expressly rejected an alternative provision
       granting citizens the authority to seek a ballot initiative affecting a broader range of subject
       matter. Coalition I, 65 Ill. 2d at 467. Moreover, not only was the scope of permissible ballot
       initiatives in article XIV, section 3, limited to the amendment of the legislative article, it was
       intentionally restricted to a subset of topics relating to that article, namely, “ ‘structural and
       procedural subjects contained in Article IV.’ ” (Emphasis in original.) (Internal quotation
       marks omitted.) CBA II, 161 Ill. 2d at 509 (quoting CBA I, 137 Ill. 2d at 398).
¶ 37        In Coalition I and Coalition II, we quoted from an explanation provided by the spokesman
       for the majority on the Constitutional Convention Committee on the legislature, Louis Perona,
       addressing the intentionally limited nature of amendments that could be enacted by ballot
       initiative. Delegate Perona emphasized the framers’ rationale for limiting the reach of ballot
       initiatives,
                “As I indicated preliminarily in my remarks, I think the limitation on this initiative
                eliminates the abuse which has been made of the initiative in some states. The attempt
                has been made here to prevent it being applied to ordinary legislation or to changes
                which do not attack or do not concern the actual structure or makeup of the legislature
                itself. (4 Proceedings 2911.)” (Emphasis added.) Coalition I, 65 Ill. 2d at 470.
¶ 38        We further stated in Coalition I,
                “Any offered amendment under the initiative obviously must comply with the
                procedure and the limitations on amendment set out in [article XIV,] section 3 before it
                can be submitted to the electorate. As this court has observed: ‘The constitution is the


                                                   - 13 -
                supreme law, and every citizen is bound to obey it and every court is bound to enforce
                its provisions. It is a most extraordinary doctrine that the court has a discretion to
                enforce or not enforce a provision of the constitution according to its judgment as to its
                wisdom or whether the public good will be subserved by disregarding it.’ People ex rel.
                Miller v. Hotz, 327 Ill. 433, 437.” Coalition I, 65 Ill. 2d at 460.
       Thus, this court is obliged to respect the imitations placed on the scope of ballot initiatives by
       article XIV, section 3, as approved by the citizens of this state. Those limitations alone must
       guide our review of Independent Maps’ arguments.
¶ 39        Returning to the task of construing article XIV’s limitation on the permissible subject
       matter of the ballot initiative process, our only concern in this case must be the proposed
       initiative’s compliance with the applicable standard expressed in article XIV, section 3, of our
       constitution: whether the proposal is “limited to structural and procedural subjects contained in
       Article IV.” Ill. Const. 1970, art. XIV, § 3.
¶ 40        In CBA I, this court was similarly asked to address a ballot initiative’s effects on another
       constitutional provision. There, the proposed amendment required each legislative house to
       create a “revenue committee” possessing a designated number of members. More critically,
       any bill that increased the state’s revenue required a three-fifths vote in each house before
       becoming law. In analyzing whether that proposal violated article XIV, section 3, we focused
       not on whether it encompassed both structural and procedural components but on whether it
       was “limited to structural and procedural subjects contained in Article IV.” (Emphases in
       original.) (Internal quotation marks omitted.) CBA I, 137 Ill. 2d at 403.
¶ 41        “[W]e [found] that the proposed Amendment [was] not limited to the structural and
       procedural subjects of article IV. Wrapped up in this structural and procedural package is a
       substantive issue not found in article IV—the subject of increasing State revenue or increasing
       taxes.” (Emphasis in original.) CBA I, 137 Ill. 2d at 404. We further explained that
                “if this court finds that the proposed Amendment falls within the limitations of section
                3 of article XIV then almost any substantive issue can be cast in the form of an
                amendment to the structure and procedure of the legislative article by using the same
                scenario.” CBA I, 137 Ill. 2d at 405.
¶ 42        Here, the sole provision in our constitution currently addressing the “subject” of the
       Auditor General’s job duties is indisputably article VIII, section 3 (Ill. Const. 1970, art. VIII,
       § 3). As presently constituted, article IV does not mention the “subject” of the Auditor
       General’s office or its duties, even in passing. Moreover, the additional duties the ballot
       initiative imposes on the Auditor General creates changes that neither “ ‘attack [n]or ***
       concern the actual structure or makeup of the legislature itself.’ ” Coalition I, 65 Ill. 2d at 470
       (quoting 4 Proceedings 2911 (statements of Delegate Perona)). Therefore, the duties of the
       Auditor General have never been and are not now a “subject contained in Article IV” as
       currently constituted. Thus, that provision is not a proper “subject” of the legislative article, in
       violation of the limitation in article XIV, section 3.
¶ 43        Finally, Independent Maps makes the policy argument that upholding the circuit court’s
       finding that the plaintiffs were entitled to judgment on the pleadings will “make it largely
       impossible to make meaningful reforms in the redistricting process.” We respectfully disagree.
       The Auditor General is not the only potential nonlegislative actor capable of filling the duties
       outlined in its proposal. Certainly Illinois has other offices or individuals that are

                                                    - 14 -
       unencumbered by the limitations expressed in Article XIV. Indeed, the scheme proffered in the
       instant proposal is not the only model of redistricting reform that could be imagined. The
       constitutional right of the citizens of this state to alter the legislative article by ballot initiative
       is not tied to any particular plan, and we trust that the constitutional confines of article XIV,
       section 3, are sufficiently broad to encompass more than one potential redistricting scheme.
¶ 44        We conclude that the duties assigned to the Auditor General by the ballot initiative at issue
       in this case do not comport with the strict limitations in article XIV, section 3 (Ill. Const. 1970,
       art. XIV, § 3). Therefore, the proposition submitted by Independent Maps must fail. We hold
       that the circuit court properly granted the plaintiffs’ motion for judgment on the pleadings
       pursuant to section 2-615(e) of the Code of Civil Procedure (734 ILCS 5/2-615(e) (West
       2014)). In reaching this conclusion, we emphasize that it is based solely on the constitutional
       infirmity of the particular ballot initiative before this court. Our decision is not intended to
       reflect in any way on the viability of other possible redistricting reform initiatives.
¶ 45        Because we affirm the circuit court’s grant of the plaintiff’s motion on the pleadings, we
       need not consider the remaining arguments on appeal, including the parties’ invitation to
       determine whether any hypothetical ballot initiative addressing the redistricting process could
       be constitutional. Accordingly, we leave that question for another day.

¶ 46                                         III. CONCLUSION
¶ 47        Even when concerned citizens legitimately attempt to exercise their constitutional right to
       seek changes in their state government through ballot initiatives, this court is constrained by
       the expressed intent of the framers of our constitution to review the propriety of only the
       specific provisions in the proposal before it. In conducting that review, we must first and
       foremost look to the plain language adopted by the framers. That is the most certain route to
       determining the framers’ intent.
¶ 48        In this case, our inquiry is limited to the intent expressed by the plain language of article
       XIV, section 3. The intent demonstrated by both the plain constitutional language and this
       court’s prior case law imposes clear restrictions on the scope of permissible ballot initiatives.
       As both parties expressly acknowledge, the wisdom of placing before the voters of this state
       any particular ballot initiative seeking reform of the redistricting process, as well as the
       workability of that reform, is irrelevant to this limited issue and not a matter properly before
       this court. We may not ignore our mandate by simply deferring to the redistricting approach
       proffered by a particular ballot proposal, no matter how appealing it may be. It is our role to
       review all ballot initiatives for constitutional merit only, and we will examine all future ballot
       initiative proposals brought before this court on the merit of their particular provisions.
¶ 49        Here, after closely examining the framers’ carefully chosen language, as previously
       interpreted by this court, we conclude the ballot initiative in this case fails to comport with the
       restrictions incorporated into article XIV, section 3, to protect the integrity of this state’s
       constitution. For the reasons stated above, we affirm the judgment of the circuit court of Cook
       County. The mandate of this court shall issue immediately.

¶ 50       Affirmed.
¶ 51       Mandate to issue immediately.


                                                     - 15 -
¶ 52        CHIEF JUSTICE GARMAN, dissenting:
¶ 53        I join and agree with Justice Karmeier’s dissent. I write separately to express my concern
       with the impact of the majority’s conclusion on the future of redistricting in Illinois. Article
       XIV, section 3, was included in our constitution to provide the people of this state with the
       power to act in situations where it is against the legislature’s self interest to do so. Redistricting
       is clearly such an issue. Those elected have an incentive to draw maps that will help them
       remain in office. Pursuant to article XIV, section 3, the people of Illinois should have an
       opportunity to vote on whether the redistricting process controlled by the legislature ought to
       be amended.
¶ 54        This check against the legislature’s self interest is especially important when the issue at
       hand is one so crucial to our democracy. As I noted fifteen years ago, following the
       redistricting triggered by the 2000 federal census:
                    “In any action involving redistricting, much more is at stake than simply who will
                control the legislature for the next 10 years. ‘If any fundamental principle underlies our
                American system of government, it is the notion that government exists only to serve
                the governed.’ [Citation.] Today, that fundamental principle is dealt a serious blow.”
                Cole-Randazzo v. Ryan, 198 Ill. 2d 233, 248 (2001) (Garman, J., dissenting, joined by
                Thomas, J.).
¶ 55        I again lamented in Beaubien v. Ryan that the court had failed its “duty to ensure that the
       process that ultimately results in a redistricting map that will represent the people of Illinois for
       the next decade will be ‘equitable, balanced, and fair.’ ” 198 Ill. 2d 294, 308 (2001) (Garman,
       J., dissenting, joined by Thomas, J.). The majority opinion fails this duty and deals another
       serious blow to our fundamental principles.
¶ 56        JUSTICES THOMAS and KARMEIER join in this dissent.

¶ 57       JUSTICE THOMAS, dissenting:
¶ 58       The Illinois Constitution is meant to prevent tyranny, not to enshrine it.
¶ 59       Today, just as a critical election board deadline is about to expire, four members of our
       court have delivered, as a fait accompli, nothing less than the nullification of a critical
       component of the Illinois Constitution of 1970. In direct contradiction of the clear and
       unambiguous intention of the people who drafted the constitution and the citizens who voted to
       adopt it, the majority has irrevocably severed a vital lifeline created by the drafters for the
       express purpose of enabling later generations of Illinoisans to use their sovereign authority as a
       check against self-interest by the legislature. When the Reporter of Decisions sends out the
       majority’s disposition, he should include a bright orange warning sticker for readers to paste
       over article XIV, section 3, of their personal copies of the 1970 Constitution reading, “Out of
       Service.”
¶ 60       The majority’s ruling in this case comes at a particularly unfortunate time. In Illinois, as
       throughout the United States, there is a palpable sense of frustration by voters of every political
       affiliation that self-perpetuating institutions of government have excluded them from
       meaningful participation in the political process.
¶ 61       In their wisdom, the drafters of the 1970 Constitution foresaw just this problem and
       fashioned a clear and specific mechanism to insure that the legislature could never have the
       upper hand on the people of Illinois, in whose hands the sovereign power of this State rests.

                                                    - 16 -
       That mechanism is article XIV, section 3. In undertaking our constitutional duties, we, as
       judges, are obliged to resolve any doubt as to the meaning of that provision in favor of the right
       of the people to have a voice in government, as the drafters intended. I would honor that
       obligation and permit the ballot initiative proposed here to go forward. The majority’s decision
       to quash it is no less than the death knell of article XIV, section 3’s promise of direct
       democracy as a check on legislative self-interest.
¶ 62       Today a muzzle has been placed on the people of this State, and their voices supplanted
       with judicial fiat.
¶ 63       The whimper you hear is democracy stifled.
¶ 64       I join that muted chorus of dissent.
¶ 65       CHIEF JUSTICE GARMAN and JUSTICE KARMEIER join in this dissent.

¶ 66        JUSTICE KARMEIER, dissenting:
¶ 67        The issue in this case is whether the circuit court erred when it held that a redistricting
       initiative petition submitted by Support Independent Maps (Independent Maps) and supported
       by the number of signatures required by law may not be placed before Illinois voters at the
       November 8, 2016, general election because it fails to comply with the requirements of article
       XIV, section 3, of our state constitution (Ill. Const. 1970, art. XIV, § 3). The circuit court’s
       judgment is before us on direct review after we granted an emergency motion by Independent
       Maps to transfer the appeal from the appellate court on the grounds that the public interest
       requires prompt adjudication by this court. See Ill. S. Ct. R. 302(b) (eff. Oct. 4, 2011).
       Expedited briefing has been completed by the parties. In addition, a coalition of numerous
       business, consumer and public interest organizations led by the League of Women Voters has
       been granted leave to file a friend of the court brief in support of Independent Maps pursuant to
       Illinois Supreme Court Rule 345 (eff. Sept. 20, 2010).6 The matter is now ready for a decision
       on the merits. For the reasons that follow, the judgment of the circuit court should be reversed.

¶ 68                                       BACKGROUND
¶ 69       The Illinois Constitution of 1970 provides three methods by which it may be amended:
       constitutional convention (Ill. Const. 1970, art. XIV, § 1); “[a]mendments by General
       Assembly” (Ill. Const. 1970, art. XIV, § 2); and ballot initiatives (Ill. Const. 1970, art. XIV,
       § 3) Unlike the first two methods, ballot initiatives may only be used for amendments directed
       at “structural and procedural subjects contained in Article IV” of the constitution (Ill. Const.
          6
            The specific organizations joining with the League of Women Voters in this proceeding are the
       Small Business Advocacy Council Illinois, Illinois Campaign for Political Reform, CHANGE Illinois,
       Champaign County Chamber of Commerce, McCormick Foundation, Union League Club of Chicago,
       West Rogers Park Community Organization, Illinois Farm Bureau, Better Government Association,
       Chicago Southside Branch NAACP, Independent Voters of Illinois-Independent Precinct Organization,
       Rockford Chamber of Commerce, Naperville Area Chamber of Commerce, Illinois Chamber of
       Commerce, Chicagoland Chamber of Commerce, Metropolitan Planning Council, Business and
       Professional People for the Public Interest, Latino Policy Forum, Sargent Shriver National Center on
       Poverty Law, Illinois Public Interest Research Group, Common Cause, Citizen Advocacy Center, the
       Civic Federation, Commercial Club of Chicago, Chicago Embassy Church, and Illinois Hispanic
       Chamber of Commerce.

                                                    - 17 -
       1970, art. XIV, § 3; Ill. Const. 1970, art. IV), a provision which pertains to the legislative
       branch of our state government. Among these subjects is the process by which legislative and
       representative districts are redrawn following each federal decennial census. Ill. Const. 1970,
       art. IV, § 3.
¶ 70        In May 2016, Independent Maps—a “ballot initiative committee” duly organized in
       accordance with section 9-1.8(e) of the Election Code (10 ILCS 5/9-1.8(e) (West
       2014))—filed with the Secretary of State a petition proposing that article IV, section 3, of the
       Illinois Constitution be amended to replace the current system for redrawing this state’s
       legislative and representative districts with a new one. In its present form, section 3 of article
       IV (Ill. Const. 1970, art. IV, § 3) provides:
                    “(a) Legislative Districts shall be compact, contiguous and substantially equal in
                population. Representative Districts shall be compact, contiguous, and substantially
                equal in population.
                    (b) In the year following each Federal decennial census year, the General Assembly
                by law shall redistrict the Legislative Districts and the Representative Districts.
                    If no redistricting plan becomes effective by June 30 of that year, a Legislative
                Redistricting Commission shall be constituted not later than July 10. The Commission
                shall consist of eight members, no more than four of whom shall be members of the
                same political party.
                    The Speaker and Minority Leader of the House of Representatives shall each
                appoint to the Commission one Representative and one person who is not a member of
                the General Assembly. The President and Minority Leader of the Senate shall each
                appoint to the Commission one Senator and one person who is not a member of the
                General Assembly.
                    The members shall be certified to the Secretary of State by the appointing
                authorities. A vacancy on the Commission shall be filled within five days by the
                authority that made the original appointment. A Chairman and Vice Chairman shall be
                chosen by a majority of all members of the Commission.
                    Not later than August 10, the Commission shall file with the Secretary of State a
                redistricting plan approved by at least five members.
                    If the Commission fails to file an approved redistricting plan, the Supreme Court
                shall submit the names of two persons, not of the same political party, to the Secretary
                of State not later than September 1.
                    Not later than September 5, the Secretary of State publicly shall draw by random
                selection the name of one of the two persons to serve as the ninth member of the
                Commission.
                    Not later than October 5, the Commission shall file with the Secretary of State a
                redistricting plan approved by at least five members.
                    An approved redistricting plan filed with the Secretary of State shall be presumed
                valid, shall have the force and effect of law and shall be published promptly by the
                Secretary of State.




                                                   - 18 -
                    The Supreme Court shall have original and exclusive jurisdiction over actions
                concerning redistricting the House and Senate, which shall be initiated in the name of
                the People of the State by the Attorney General.”
¶ 71        A central feature of the current version of article IV, section 3, is that initial responsibility
       for formulating a redistricting plan lies with the General Assembly. In the 46 years since the
       1970 Constitution was adopted, however, the General Assembly has managed to agree on such
       a plan and redistrict itself only once, following the most recent federal census. Pub. Act 97-6
       (eff. June 3, 2011). Following each of the other four decennial censuses, resort to a redistricting
       commission has been required. People ex rel. Scott v. Grivetti, 50 Ill. 2d 156 (1971); Schrage v.
       State Board of Elections, 88 Ill. 2d 87 (1981); People ex rel. Burris v. Ryan, 147 Ill. 2d 270,
       293 (1992); Cole-Randazzo v. Ryan, 198 Ill. 2d 233 (2001); Beaubien v. Ryan, 198 Ill. 2d 294
       (2001).7 Moreover, in three of the four instances when resort to the redistricting commission
       has been needed, the commission itself has deadlocked. This has triggered the provision for
       selection of an additional member to break the tie through the drawing of lots (see Schrage v.
       State Board of Elections, 88 Ill. 2d at 92; People ex rel. Burris v. Ryan, 147 Ill. 2d 270, 277
       (1991); Beaubien v. Ryan, 198 Ill. 2d at 299), a process which has been strongly criticized by
       some members of this court (see People ex rel. Burris v. Ryan, 147 Ill. 2d at 308-14 (Bilandic,
       J., dissenting, joined by Clark and Freeman, JJ.) (“[w]e should not hasten to gamble away the
       government ‘of the People, by the People, and for the People’ on the turn of a card, roll of the
       dice, or even random selection”)), though it has been upheld against federal constitutional
       challenge in the federal courts (Winters v. Illinois State Board of Elections, 197 F. Supp. 2d
1110 (N.D. Ill. 2001), aff’d, 535 U.S. 967 (2002)). In each of the three instances, the resulting
       map favored the political party with which the winner of the draw was affiliated.
¶ 72        In place of the current provision, the amendment to article IV, section 3, proposed by
       Independent Maps would substitute an entirely new section 3. Under the new section 3, the
       framework of the redistricting process would be fundamentally restructured. The General
       Assembly, as an institution, would be removed completely from the redistricting process.
       Instead, primary responsibility for redrawing legislative and representative districts would lie
       with a new “Independent Redistricting Commission,” whose members are selected through a
       process in which legislative leaders have only limited input and which, among other things,
       eliminates the drawing of lots to break deadlocks.
¶ 73        The new system is not unlike the one adopted through a citizen initiative in Arizona with
       the hope of “ending the practice of gerrymandering and improving voter and candidate
       participation in elections” (internal quotation marks omitted) (Arizona State Legislature v.
       Arizona Independent Redistricting Comm’n, 576 U.S. ___, 135 S. Ct. 2652, 2661 (2015)) and

           7
             The legislative redistricting commission formed after the General Assembly failed to pass a
       redistricting bill following the 1970 census was ultimately determined by this court to have been
       illegally constituted, but the redrawn map it formulated was nevertheless adopted by our court as a
       “provisional” plan for use in 1972, with instructions that a “redistricting plan for subsequent elections
       shall be adopted pursuant to the procedures outlined in section 3 of article IV of the 1970 constitution of
       this State.” People ex rel. Scott v. Grivetti, 50 Ill. 2d at 168. When the General Assembly revisited the
       matter, it simply adopted the same map formulated by the commission and approved by the court. See
       Pub. Act 78-42 (eff. June 30, 1973); Robert M. Rogers, Illinois Redistricting History Since 1970, 3
       Illinois General Assembly Legislative Research Unit Research Response (2008).

                                                       - 19 -
recently upheld by the United States Supreme Court against a federal constitutional challenge
(id. at ___, 135 S. Ct. at 2661). Specifically, the provision proposed by Independent Maps
provides as follows:
            “(a) The Independent Redistricting Commission comprising 11 Commissioners
        shall adopt and file with the Secretary of State a redistricting plan for Legislative
        Districts and Representative Districts by June 30 of the year following each Federal
        decennial census. Legislative Districts shall be contiguous and substantially equal in
        population. Representative Districts shall be contiguous and substantially equal in
        population. The redistricting plan shall comply with Federal law. Subject to the
        foregoing, the Commission shall apply the following criteria: (1) the redistricting plan
        shall not dilute or diminish the ability of a racial or language minority community to
        elect the candidates of its choice, including when voting in concert with other persons;
        (2) the redistricting plan shall respect the geographic integrity of units of local
        government; and (3) the redistricting plan shall respect the geographic integrity of
        communities sharing common social and economic interests, which do not include
        relationships with political parties or candidates for office. The redistricting plan shall
        not either intentionally or unduly discriminate against or intentionally or unduly favor
        any political party, political group or particular person. In designing the redistricting
        plan, the Commission shall consider party registration and voting history data only to
        assess compliance with the requirements in this subsection (a).
            (b) For the purpose of conducting the Commissioner selection process, an
        Applicant Review Panel comprising three Reviewers shall be chosen in the following
        manner. Beginning not later than January 1 and ending not later than March 1 of the
        year in which the Federal decennial census occurs, the Auditor General shall request
        and accept applications to serve as a Reviewer. The Auditor General shall review all
        applications and select a pool of 30 potential Reviewers. The Auditor General should
        select applicants for the pool of potential Reviewers who would operate in an ethical
        and non-partisan manner by considering whether each applicant is a resident and
        registered voter of the State and has been for the four years preceding his or her
        application, has demonstrated understanding of and adherence to standards of ethical
        conduct and has been unaffiliated with any political party for the three years preceding
        appointment. By March 31 of the year in which the Federal decennial census occurs,
        the Auditor General shall publicly select by random draw the Panel of three Reviewers
        from the pool of potential Reviewers.
            (c) Beginning not later than January 1 and ending not later than March 1 of the year
        in which the Federal decennial census occurs, the Auditor General shall request and
        accept applications to serve as a Commissioner on the Independent Redistricting
        Commission. By May 31, the Panel shall select a pool of 100 potential Commissioners.
        The Panel should select applicants for the pool of potential Commissioners who would
        be diverse and unaffected by conflicts of interest by considering whether each
        applicant is a resident and registered voter of the State and has been for the four years
        preceding his or her application, as well as each applicant’s prior political experience,
        relevant analytical skills, ability to contribute to a fair redistricting process and ability
        to represent the demographic and geographic diversity of the State. The Panel shall act
        by affirmative vote of two Reviewers. All records of the Panel, including applications

                                             - 20 -
to serve on the Panel, shall be open for public inspection, except private information
about applicants for which there is no compelling public interest in disclosure.
    (d) Within 45 days after the Panel has selected the pool of 100 potential
Commissioners, but not later than June 23 of the year in which the Federal decennial
census occurs, the Speaker and Minority Leader of the House of Representatives and
the President and Minority Leader of the Senate each may remove up to five of those
potential Commissioners. Thereafter, but not later than June 30, the Panel shall
publicly select seven Commissioners by random draw from the remaining pool of
potential Commissioners; of those seven Commissioners, including any replacements,
(1) the seven Commissioners shall reside among the Judicial Districts in the same
proportion as the number of Judges elected therefrom under Section 3 of Article VI of
this Constitution, (2) two Commissioners shall be affiliated with the political party
whose candidate for Governor received the most votes cast in the last general election
for Governor, two Commissioners shall be affiliated with the political party whose
candidate for Governor received the second-most votes cast in such election and the
remaining three Commissioners shall not be affiliated with either such political party
and (3) no more than two Commissioners may be affiliated with the same political
party. The Speaker and Minority Leader of the House of Representatives and the
President and Minority Leader of the Senate each shall appoint one Commissioner
from among the remaining applicants in the pool of potential Commissioners on the
basis of the appointee’s contribution to the demographic and geographic diversity of
the Commission. A vacancy on the Panel or Commission shall be filled within five
days by a potential Reviewer or potential Commissioner from among the applicants
remaining in the pool of potential Reviewers or potential Commissioners, respectively,
in the manner in which the office was previously filled.
    (e) The Commission shall act in public meetings by affirmative vote of six
Commissioners, except that approval of any redistricting plan shall require the
affirmative vote of at least (1) seven Commissioners total, (2) two Commissioners
from each political party whose candidate for Governor received the most and
second[-]most votes cast in the last general election for Governor and (3) two
Commissioners not affiliated with either such political party. The Commission shall
elect its chairperson and vice chairperson, who shall not be affiliated with the same
political party. Six Commissioners shall constitute a quorum. All meetings of the
Commission attended by a quorum, except for meetings qualified under attorney-client
privilege, shall be open to the public and publicly noticed at least two days prior to the
meeting. All records of the Commission, including communications between
Commissioners regarding the Commission’s work, shall be open for public inspection,
except for records qualified under attorney-client privilege. The Commission shall
adopt rules governing its procedure, public hearings and the implementation of matters
under this Section. The Commission shall hold public hearings throughout the state
both before and after releasing the initial proposed redistricting plan. The Commission
may not adopt a final redistricting plan unless the plan to be adopted without further
amendment, and a report explaining its compliance with this Constitution, have been
publicly noticed at least seven days before the final vote on such plan.


                                    - 21 -
                    (f) If the Commission fails to adopt and file with the Secretary of State a
                redistricting plan by June 30 of the year following a Federal decennial census, the Chief
                Justice of the Supreme Court and the most senior Judge of the Supreme Court who is
                not affiliated with the same political party as the Chief Justice shall appoint jointly by
                July 31 a Special Commissioner for Redistricting. The Special Commissioner shall
                adopt and file with the Secretary of State by August 31 a redistricting plan satisfying
                the requirements set forth in subsection (a) of this Section and a report explaining its
                compliance with this Constitution. The Special Commissioner shall hold at least one
                public hearing in the State before releasing his or her initial proposed redistricting plan
                and at least one public hearing in a different location in the State after releasing his or
                her initial proposed redistricting plan and before filing the final redistricting plan with
                the Secretary of State. All records of the Special Commissioner shall be open for public
                inspection, except for records qualified under attorney-client privilege.
                    (g) An adopted redistricting plan filed with the Secretary of State shall be presumed
                valid and shall be published promptly by the Secretary of State.
                    (h) The Supreme Court shall have original jurisdiction in cases relating to matters
                under this Section.”
¶ 74       As noted earlier, the proponent of this amendment, Independent Maps, petitioned to bring
       it before the voters for approval using the ballot initiative process in article XIV, section 3, of
       the Illinois Constitution (Ill. Const. 1970, art. XIV, § 3). Article XIV, section 3, requires that
       petitions to amend article IV be signed by “a number of electors equal in number to at least
       eight percent of the total votes cast for candidates for Governor in the preceding gubernatorial
       election.” Ill. Const. 1970, art. XIV, § 3. In this case, that number was 290,216. Independent
       Maps’ petition was signed by 563,974 people. The State Board of Elections determined that at
       least 375,613 of those signatures were valid. The petition therefore surpassed the signature
       requirement necessary for it to be placed before the voters.
¶ 75       On May 11, 2016, five days after Independent Maps submitted its petition to the State
       Board of Elections, a “taxpayer’s suit” was filed in the circuit court of Cook County pursuant
       to section 11-303 of the Code of Civil Procedure (735 ILCS 5/11-303 (West 2014)) to restrain
       and enjoin the State Board of Elections and various other governmental agencies and officers
       from disbursing public funds to determine whether the petition complies with the Election
       Code (10 ILCS 5/1-1 et seq. (West 2014)) or to place the proposed amendment on the ballot for
       consideration at the upcoming General Election in November 2016. Declaratory relief was also
       requested.8


           8
            There is no dispute that a taxpayer action for declaratory and injunctive relief is an appropriate
       vehicle for challenging the constitutionality of a proposed ballot initiative, nor is there any question that
       the matter is ripe for consideration notwithstanding the fact that the State Board of Elections has not yet
       officially declared Independent Maps’ petition valid nor certified the initiative for inclusion on the
       ballot for the November election. Aside from the constitutional challenge mounted by plaintiffs, there
       do not appear to be any impediments to placing the proposed amendment before the voters. Any
       additional steps the Board of Elections must take to complete the process are purely administrative. See
       Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d 502, 506-07 (1994), agreeing with the
       dissent (id. at 515-16 (Harrison, J., dissenting, joined by Miller and Heiple, JJ.)).

                                                        - 22 -
¶ 76        The action was brought in the name of a political committee called People’s Map; the
       chairperson of People’s Map, John Hooker; Frank Clark, president and chairperson of an
       organization known as the Business Leadership Council; various individual members of the
       Business Leadership Council; and the leaders of four different ethnic, cultural, business and
       community groups, all of whom were alleged to be Illinois residents and taxpayers. In addition
       to the Board of Elections and its chairperson and members, the complaint named as defendants
       Leslie Munger, the State Comptroller; Jesse White, the Secretary of State; Michael Frerichs,
       the State Treasurer; David Orr, the County Clerk of Cook County; and the Board of Election
       Commissioners for the City of Chicago, its chairperson, and members. By agreed order, Orr
       and the Chicago Board of Election Commissioners, its chair and members were later dismissed
       from the case without prejudice. They are no longer part of these proceedings.
¶ 77        Independent Maps was not included as a party. Shortly after the action was filed, however,
       it sought and was granted leave to intervene. See 735 ILCS 5/2-408 (West 2014). The
       organization’s intervention in support of its proposed ballot initiative has ample precedent in
       our case law (see Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d 502, 506
       (1994) (per curiam) (hereinafter CBA II); Chicago Bar Ass’n v. State Board of Elections, 137
Ill. 2d 394, 396 (1990) (hereinafter CBA I); Coalition for Political Honesty v. State Board of
       Elections, 65 Ill. 2d 453, 456 (1976) (per curiam) (hereinafter Coalition I)) and has not been
       questioned.
¶ 78        Plaintiffs’ complaint contained 11 counts. Counts I through VI were directed against all
       defendants, and all sought a declaratory judgment that the amendment to article IV, section 3,
       of the Illinois Constitution (Ill. Const. 1970, art. IV, § 3) proposed by Independent Maps is
       unconstitutional because it exceeds the scope of ballot initiatives permitted under article XIV,
       section 3, of the Illinois Constitution (Ill. Const. 1970, art. XIV, § 3).
¶ 79        As noted earlier, article XIV, section 3, specifies that amendments using the ballot
       initiative procedure “shall be limited to structural and procedural subjects contained in Article
       IV [Ill. Const. 1970, art. IV, § 3],” the legislative article. Ill. Const. 1970, art. XIV, § 3. Count
       V of plaintiffs’ complaint construed this provision as limiting the use of the ballot initiative
       process to changes to the actual structure and procedure of the General Assembly itself.
       Because Independent Maps’ proposal is addressed to redistricting and not how the General
       Assembly is organized or “the process by which it adopts a law,” plaintiffs contended that it
       falls outside the parameters of article XIV, section 3, and is impermissible.
¶ 80        Counts I through IV and VI alleged, in the alternative, that even if redistricting does qualify
       as one of the “structural and procedural subjects contained in Article IV” within the meaning of
       article XIV, section 3, the proposed ballot initiative is nevertheless invalid because it is not
       “limited” to those subjects as article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3), requires.
       According to count I, the initiative goes beyond the requisite limit by imposing additional
       duties on the Auditor General beyond those specified in article VIII of the Illinois Constitution
       (Ill. Const. 1970, art. VIII, § 3), which creates the office. Count II alleged that the initiative is
       unconstitutional because it would alter the jurisdiction of the courts as specified in the judicial
       article of the Illinois Constitution (Ill. Const. 1970, art. VI). Count III complained that the
       initiative cannot proceed because, if adopted, it would impose new duties on the Chief Justice
       of this court and the most senior Justice who is not affiliated with the same political party as the
       Chief Justice. Count IV contended that the proposed initiative is fatally infirm because it would


                                                    - 23 -
       require members of this court to be affiliated with a political party when no such requirement
       currently exists under the constitution. Count VI argued that the initiative goes beyond the
       permissible limits of ballot initiatives by removing the power currently held by the Attorney
       General to initiate actions concerning legislative redistricting.
¶ 81        Count VII also sought a declaratory judgment against all defendants. Unlike the previous
       six counts, however, Count VII did not allege a violation of article XIV, section 3. Rather, it
       called for rejection of Independent Maps’ ballot initiative on the grounds that it violates a
       different provision of our state’s constitution, namely, article III, section 3 (Ill. Const. 1970,
       art. III, § 3). Article III, section 3, provides that “[a]ll elections shall be free and equal.” Ill.
       Const. 1970, art. III, § 3. Plaintiffs asserted that Independent Maps’ ballot initiative
       contravenes that requirement by impermissibly combining separate and unrelated questions
       into a single ballot proposition.
¶ 82        Counts VIII through XI advanced no additional substantive grounds for challenging the
       validity of Independent Maps’ ballot initiative. They merely incorporated by reference the
       allegations in the prior counts and, rather than seeking declaratory relief, requested a
       permanent injunction to prevent the various defendant agencies and officials from disbursing
       any more public funds to assess the sufficiency of Independent Maps’ petition or to place the
       measure on the ballot for consideration by the voters at the November 8, 2016, general
       election. Count VIII was directed against the State Board of Elections, its officers, and
       members. Count IX was directed at the Board of Election Commissioners for the City of
       Chicago and its officers and members as well as the County Clerk of Cook County. As noted
       earlier, these defendants were later dismissed from the case. Correspondingly, count IX was
       stricken and is no longer at issue. Count X was directed at the Comptroller and State Treasurer.
       Count XI sought to enjoin the Secretary of State.
¶ 83        On May 20, 2016, following the requisite notice and hearing, the circuit court entered an
       order allowing plaintiffs leave to file their complaint. Independent Maps promptly filed an
       answer. A separate, joint answer was also filed by all of the defendant State agencies and their
       members and the State officials. At the same time, plaintiffs moved for judgment on the
       pleadings pursuant to section 2-615(e) of the Code of Civil Procedure (735 ILCS 5/2-615(e)
       (West 2014)) asking that the court grant them the declaratory and injunctive relief requested in
       their complaint. Independent Maps simultaneously filed a cross-motion for judgment on the
       pleadings arguing that plaintiffs’ complaint should be dismissed with prejudice.
¶ 84        The circuit court conducted a hearing on the parties’ respective motions on June 30, 2016.
       Approximately three weeks later, it granted plaintiffs’ motion with respect to counts I through
       VII, which sought declaratory relief, and denied Independent Maps’ motion with respect to
       those same seven counts, agreeing with plaintiffs that the proposed ballot initiative failed to
       meet constitutional requirements. Because the parties had apparently not briefed the question
       of whether injunctive relief should be entered, the court entered no judgment as to the three
       remaining counts still left in the case, VIII, X, and XI, all of which had sought such relief. To
       prevent the absence of a judgment as to those counts from impeding immediate review, the
       court made an express written finding pursuant to Illinois Supreme Court Rule 304(a) that
       there was no just reason for delaying enforcement or appeal of its judgment. Ill. S. Ct. R.
       304(a) (eff. Mar. 8, 2016).



                                                    - 24 -
¶ 85       Independent Maps filed an immediate appeal to the appellate court and requested that the
       matter be placed on an accelerated docket. See Ill. S. Ct. R. 311(b) (eff. Mar. 8, 2016). It then
       moved to transfer the case to this court pursuant to Illinois Supreme Court Rule 302(b) (eff.
       Oct. 4, 2011), which provides for such transfers when the public interest requires prompt
       adjudication of the matter by the Illinois Supreme Court. We allowed that motion on July 22,
       2016, ordered that the appeal be taken directly to us, and set an expedited briefing schedule for
       the parties. We also permitted a coalition consisting of the League of Women Voters and more
       than two dozen other business, civic, and public interest groups to file an amicus brief in
       support of Independent Maps. All briefs have now been received, and the matter has been
       taken under submission without oral argument.

¶ 86                                              ANALYSIS
¶ 87       As grounds for its appeal, Independent Maps argues that the circuit court erred in granting
       judgment on the pleadings in favor of plaintiffs pursuant to section 2-615(e) of the Code of
       Civil Procedure (735 ILCS 5/2-615(e) (West 2014)) and that the court should instead have
       allowed its cross-motion for judgment on the pleadings and dismissed plaintiffs’ complaint
       with prejudice. The standards guiding our consideration of these arguments are well
       established. Judgment on the pleadings is proper only where no genuine issue of material fact
       exists and the moving party is entitled to judgment as a matter of law. Pekin Insurance Co. v.
       Wilson, 237 Ill. 2d 446, 454 (2010). In ruling on a motion for judgment on the pleadings, a
       court may consider only those facts apparent from the face of the pleadings, matters subject to
       judicial notice, and judicial admissions in the record. All well-pleaded facts and all reasonable
       inferences from those facts are taken as true. Gillen v. State Farm Mutual Automobile
       Insurance Co., 215 Ill. 2d 381, 385 (2005); M.A.K. v. Rush-Presbyterian-St. Luke’s Medical
       Center, 198 Ill. 2d 249, 255 (2001). We review the grant of judgment on the pleadings de novo.
       Pekin Insurance Co. v. Wilson, 237 Ill. 2d at 454. De novo review is also appropriate here
       because resolution of this case turns on the interpretation and application of the Illinois
       Constitution, which is a question of law. Hawthorne v. Village of Olympia Fields, 204 Ill. 2d
243, 254-55 (2003).
¶ 88       As set forth earlier in this dissent, plaintiffs have advanced two basic lines of constitutional
       attack against Independent Maps’ ballot initiative: (1) that it exceeds the scope of amendments
       permitted through ballot initiative under article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3),
       because it is not “limited to structural and procedural subjects contained in Article IV,” our
       constitution’s legislative article (counts I through VI of plaintiffs’ complaint) and (2) that it
       violates article III, section 3, of the constitution, which provides that “[a]ll elections shall be
       free and equal” (Ill. Const. 1970, art. III, § 3), because it impermissibly combines into a single
       ballot proposition separate and unrelated questions (count VII of plaintiffs’ complaint).
       Contrary to the view taken by the circuit court and adopted by the majority, neither argument
       can be sustained.
¶ 89       I will begin with plaintiffs’ challenge under article III, section 3 (Ill. Const. 1970, art. III,
       § 3), the so-called “free and equal” clause. This clause, which was also included in the Illinois
       Constitution of 1870 (Ill. Const. 1870, art. II, § 18), has been construed by our court as
       requiring, among other things, “that separate and independent questions may not be combined
       in one [ballot] proposition in such a way as to place a voter in the position of having to vote for


                                                    - 25 -
       or against both questions when he [or she] might otherwise favor one but oppose the other.”
       Village of Deerfield v. Rapka, 54 Ill. 2d 217, 223 (1973). When applying this clause in the
       context of ballot initiatives, we have been careful to point out that the simple fact that a
       proposition may touch on multiple issues will not render it improper for “free and equal”
       purposes. Id. at 224. Nearly any proposition, after all, could be broken into simpler questions.
       Coalition for Political Honesty v. State Board of Elections, 83 Ill. 2d 236, 258 (1980)
       (per curiam) (hereinafter Coalition II). If inclusion of multiple components were sufficient, in
       itself, to render a proposal fatally infirm under the “free and equal” clause, the ability of the
       people of our State to exercise their right to change the law through ballot measures would
       therefore be significantly compromised. That is therefore not the test. Rather, our precedent
       makes clear that “free and equal” election concerns are triggered only if the ballot initiative
       seeks to combine in a single proposition questions that are separate and unrelated. Id. at 254.
¶ 90       In evaluating whether or not ballot questions are “separate and unrelated,” we have held
       that multiple questions “may be combined in a single proposition as long as they are
       reasonably related to a common objective in a workable manner.” (Emphasis added.) Id. at
       254, 256. If the various parts of the proposal have a reasonable, workable relationship to the
       same subject, if they are germane to the accomplishment of a single objective, the proposal
       may be submitted for approval or rejection by the voters. Id. at 257-58.
¶ 91       Independent Maps’ ballot initiative plainly meets this test. It proposes a single question
       narrowly focused on a single objective: replacing the current system for redistricting set forth
       in article IV, section 3, of the Illinois Constitution (Ill. Const. 1970, art. IV, § 3) with the new
       redistricting system Independent Maps has proposed. All components of the proposition are
       integrally related to that purpose and no other.
¶ 92       It is true, of course, that the proposed amendment at issue here does touch on a range of
       matters, including the authority of various State officials and the jurisdiction of this court. As I
       have just pointed out, however, the mere fact that a proposition may touch on multiple issues
       does not render it infirm for “free and equal” purposes. The critical inquiry is whether the
       various components are directed at accomplishing the same objective. In this case, they are.9
¶ 93       Indeed, the initiative’s components are not only all related to a single, unifying objective,
       they are also integrally related to one another. They are essential pieces of an overall
       framework designed to remedy the various problems perceived by the proponents with the
       current redistricting system. This is an all-in-one, take-it-or-leave-it proposition. And because

           9
            In arguing for a contrary conclusion, plaintiffs note, for example, that the amendment proposed by
       the initiative would eliminate an express reference to compactness when describing the criteria to be
       followed in the redistricting process. Plaintiffs contend that this change has nothing to do with the
       purpose of the initiative. That is manifestly incorrect. The purpose of the initiative is to change the
       current redistricting system, and the criteria that guide how districts are to be determined—something
       the current version of article IV expressly addresses—are fundamental to that process. Plaintiffs’
       argument is also flawed because it fails to recognize that criteria (2) and (3) in subsection (a) of the
       proposal, dealing with the geographic integrity of governmental units and communities sharing
       common social and economic interests, reflect considerations similar to those underlying the current
       compactness requirement. Plaintiffs have not cited and I have not found any authority that would
       support the proposition that a free and equal clause problem is created simply because a ballot initiative
       expresses a corresponding objective in a different way than the provision it seeks to change.

                                                      - 26 -
       the proposed new system would operate in a fundamentally different way than the system
       presently in place, it simply does not lend itself to being implemented in steps. The voters can
       choose to accept or reject it, but it would make no sense to require them to vote on it in
       installments.
¶ 94       Putting aside the logistical challenges, which would be formidable, dividing up the
       proposal’s constituent parts for separate consideration by the voters could be disastrous. As
       Independent Maps has pointed out in its brief,
               “[i]t would take numerous separate votes to consider just the procedural issues that
               plaintiffs claimed *** were ‘separate and unrelated’—votes concerning the role of the
               Auditor General, the role of the Supreme Court, the role of the Attorney General, and
               the basic Independent Commission structure. If the provisions regarding the Auditor
               General failed, there would be no coherent process for choosing the Independent
               Redistricting Commission. And if the provisions regarding the Supreme Court failed,
               there would be no back-up mechanism in the event the Commission could not agree.”
       The result could well be a hybrid system that no one wanted, that no one had ever suggested,
       and that could not possibly work. The confusion and uncertainty in the electoral process that
       would follow from such a development is manifest.
¶ 95       Decades ago we held the combination of related questions in a single proposition is not
       constitutionally prohibited where presentation of the questions separately might yield
       incongruous results and create uncertainty and confusion through a “legislature in an
       intermediate stage of development.” See Coalition II, 83 Ill. 2d at 255. For the reasons just
       described, that would certainly be the case here.
¶ 96       Finally, I note that to the extent the amendment proposed by Independent Maps may be
       complex, it is because the very process the amendment seeks to change is itself complex. The
       redistricting mechanism set forth in article IV, section 3 (Ill. Const. 1970, art. IV, § 3), is an
       elaborate one containing multiple steps and involving members of all three branches of
       government. Alternative redistricting measures cannot be substituted without touching on
       these same areas, and the terms of the amendment are no more varied or wide-ranging than the
       terms of the current redistricting rules set out in the version of article IV, section 3, presently in
       force. To hold that the multifaceted nature of the proposal dooms it under the “fair and equal”
       clause of the Illinois Constitution would, under these circumstances, be tantamount to holding
       that the provisions of section 3 of the legislative article of our constitution (Ill. Const. 1970, art.
       IV, § 3) are not subject to amendment through the ballot initiative notwithstanding the express
       authorization to use the ballot initiative process to amend the legislative article, which the
       people of Illinois reserved for themselves under article XIV, section 3 (Ill. Const. 1970, art.
       XIV, § 3), when they ratified the 1970 Constitution. In effect, the constitution’s provisions for
       amendment of the legislative article through the ballot initiative process would be nullified by
       the constitution’s “free and equal” clause.
¶ 97       This is a construction of the law we cannot countenance. It is incumbent upon us to give
       meaning to every section and clause of the constitution, and whenever different parts of the
       constitution might appear to be in conflict, it is our obligation to harmonize them, if
       practicable. One clause will not be allowed to defeat another if by any reasonable construction
       the two can be made to stand together. Oak Park Federal Savings & Loan Ass’n v. Village of
       Oak Park, 54 Ill. 2d 200, 203 (1973). I would therefore hold that the circuit court erred when it


                                                     - 27 -
        granted judgment for the pleadings in favor of plaintiffs and against Independent Maps on
        count VII of plaintiff’s complaint alleging violation of the “free and equal” clause. That count
        should have been dismissed.
¶ 98        I turn then to counts I through VI of plaintiffs’ complaint. Those counts, as described
        earlier, were directed against all defendants, and all sought a declaratory judgment that the
        amendment to article IV, section 3, of the Illinois Constitution (Ill. Const. 1970, art. IV, § 3)
        proposed by Independent Maps in its ballot initiative is not valid and should not be placed
        before the voters because it does not fall within the scope of initiative measures permitted by
        article XIV, section 3, of the Illinois Constitution (Ill. Const. 1970, art. XIV, § 3).
¶ 99        Article XIV, section 3, specifies, in pertinent part:
                     “Amendments to Article IV of this Constitution may be proposed by a petition
                 signed by a number of electors equal in number to at least eight percent of the total
                 votes cast for candidates for Governor in the preceding gubernatorial election.
                 Amendments shall be limited to structural and procedural subjects contained in Article
                 IV. *** If the petition is valid and sufficient, the proposed amendment shall be
                 submitted to the electors at that general election and shall become effective if approved
                 by either three-fifths of those voting on the amendment or a majority of those voting in
                 the election.” Ill. Const. 1970, art. XIV, § 3.
¶ 100       The parties agree that the viability of counts I through VI of plaintiffs’ complaint turns
        solely on the question of how the provisions of article XIV, section 3, should be construed. In
        general, when construing the provisions of the Illinois Constitution, we apply the same
        principles applicable to the construction of statutes. People ex rel. Chicago Bar Ass’n v. State
        Board of Elections, 136 Ill. 2d 513, 526 (1990). Our objective when construing a constitutional
        provision is to determine and effectuate the common understanding of the citizens who
        adopted it. In doing so, we will look to the natural and popular meaning of the language used as
        it was understood when the constitution was adopted, as well as “ ‘the object to be attained or
        the evil to be remedied.’ ” Walker v. McGuire, 2015 IL 117138, ¶ 16 (quoting People ex rel.
        Chicago Bar Ass’n, 136 Ill. 2d at 526). If the language of a constitutional provision is
        unambiguous, we will give it effect without resort to other aids for construction. When the
        meaning of a provision is not clear from its language, however, “we will consult the drafting
        history of the provision, including the debates of the delegates to the constitutional
        convention.” Id.
¶ 101       Illinois courts have grappled with the language of article XIV, section 3, on multiple
        occasions since the 1970 Constitution was adopted. Unlike the majority here, they have not
        found its meaning clear and unambiguous. To the contrary, in each instance, resort to the
        history of the provision, including the debates at the constitutional convention regarding its
        meaning and purpose, has been necessary. See Coalition I, 65 Ill. 2d 453; Coalition II, 83 Ill.
2d 236; Lousin v. State Board of Elections, 108 Ill. App. 3d 496 (1982); CBA I, 137 Ill. 2d 394
        (1990); CBA II, 161 Ill. 2d 502. This case is no different.
¶ 102       Most lawmaking in the United States occurs through representative bodies elected by the
        people. Direct lawmaking by the people themselves was virtually nonexistent at the time the
        United States Constitution was drafted. It did not gain a foothold in our country until the turn of
        the twentieth century. Since then, two principal forms of direct legislation have been adopted,
        the initiative and the referendum. The referendum serves as a negative check on action by the


                                                    - 28 -
        legislature, allowing the voters to petition to refer legislative action to the voters for approval
        or rejection at the polls. The initiative, by contrast, allows the voters to adopt positive
        legislation independently of their state’s representative assemblies by petitioning to place
        proposed statutes or constitutional amendments directly before their fellow voters for adoption
        or rejection at the polls. It has been said that the referendum corrects sins of commission by
        elected representative bodies, while the initiative corrects the sins of omission by such bodies.
        Arizona State Legislature, 576 U.S. at ___, 135 S. Ct. at 2659-60.
¶ 103       For most of this state’s history, the initiative process could not be used to amend our
        constitution. Originally, the only way the constitution could be changed was by convening a
        constitutional convention. Ill. Const. 1818, art. IV, § 2. Eventually a second method was added
        under which amendments could also be proposed by the General Assembly for approval by the
        voters. Lawrence Schlam, State Constitutional Amending, Independent Interpretation, and
        Political Culture: A Case Study in Constitutional Stagnation, 43 DePaul L. Rev. 269, 326
        (1994). It was not until the Sixth Illinois Constitutional Convention in 1970 that amending the
        constitution through a direct ballot initiative was proposed as a third alternative. CBA I, 137 Ill.
2d at 398.
¶ 104       Although the initiative does not have a counterpart in the federal constitution, the United
        States Supreme Court has recognized that
                “invention of the initiative was in full harmony with the Constitution’s conception of
                the people as the font of governmental power. As Madison put it: ‘The genius of
                republican liberty seems to demand . . . not only that all power should be derived from
                the people, but that those intrusted with it should be kept in dependence on the people.’
                [The Federalist], No. 37, at 223.
                    The people’s ultimate sovereignty had been expressed by John Locke in 1690, a
                near century before the Constitution’s formation:
                    ‘[T]he Legislative being only a Fiduciary Power to act for certain ends, there
                    remains still in the People a Supream [sic] Power to remove or alter the Legislative,
                    when they find the Legislative act contrary to the trust reposed in them. For all
                    Power given with trust for the attaining an end, being limited by that end, whenever
                    that end is manifestly neglected, or opposed, the trust must necessarily be forfeited,
                    and the Power devolve into the hands of those that gave it, who may place it anew
                    where they shall think best for their safety and security.’ Two Treatises of
                    Government § 149, p. 385 (P. Laslett ed. 1964).
                Our Declaration of Independence, ¶2, drew from Locke in stating: ‘Governments are
                instituted among Men, deriving their just powers from the consent of the governed.’
                And our fundamental instrument of government derives its authority from ‘We the
                People.’ U. S. Const., Preamble. As this Court stated, quoting Hamilton: ‘[T]he true
                principle of a republic is, that the people should choose whom they please to govern
                them.’ Powell v. McCormack, 395 U.S. 486, 540-541 (1969) (quoting 2 Debates on the
                Federal Constitution 257 (J. Elliot ed. 1876)).” Arizona State Legislature, 576 U.S. at
                ___, 135 S. Ct. at 2674-75.
¶ 105       Our court recently addressed these principles in the context of Illinois government. In In re
        Pension Reform Litigation, 2015 IL 118585, ¶¶ 77-78, we explained:



                                                     - 29 -
                     “Unlike Great Britain, where the sovereignty of the nation resides in Parliament,
                 ‘[u]nder our institutions this sovereignty or transcendent power of government resides
                 in or with the people.’ Hawthorn v. People, 109 Ill. 302, 305-06 (1883). See 33A Ill. L.
                 and Prac. State Government § 3 (2012). Sovereignty is lodged in the people (People ex
                 rel. Dickinson v. Board of Trade, 193 Ill. 577, 589 (1901)), and the people are the
                 sovereign power (Field v. People ex rel. McClernand, 3 Ill. 79, 110-11 (1839)). The
                 people therefore possess all power originally, including all legislative power. Harder’s
                 Fire Proof Storage & Van Co. v. City of Chicago, 235 Ill. 58, 68 (1908).
                     As the ultimate sovereign, the people can, ‘within constitutional restrictions
                 imposed by the Federal constitution, delegate the powers of government to whom and
                 as they please. They can withhold or [e]ntrust it, with such limitations as they choose.’
                 Hawthorn v. People, 109 Ill. at 306; accord City of Eastlake v. Forest City Enterprises,
                 Inc., 426 U.S. 668, 672 (1976) (‘all power derives from the people’ who can delegate it
                 to representative instruments which they create or reserve to themselves the power to
                 deal directly with matters which might otherwise be assigned to the legislature). ***
                 Munn v. Illinois, 94 U.S. 113, 124 (1876).”
¶ 106        The drafters of the 1970 Illinois Constitution acted in accordance with these principles
        when they formulated the initiative provision set forth in article XIV, section 3. In some
        jurisdictions, the initiative power is broad. Under the Arizona Constitution, for example, any
        law that may be enacted by the legislature may be enacted by the people directly through the
        initiative process. Arizona State Legislature, 576 U.S. at ___, 135 S. Ct. at 2660-61. Article
        XIV, section 3, which was ratified by the people of our state, is more focused. It pertains
        specifically to changes to the constitution’s legislative article, article IV. The reason for this, as
        we noted more than 30 years ago, is that “[t]he majority of delegates [to the Convention]
        appear to have believed that legislative reform presented unique problems and required a
        special provision.” Coalition II, 88 Ill. 2d at 244.
¶ 107        In the course of the convention’s debate regarding the desirability and scope of ballot
        initiatives, Delegate Perona elaborated:
                 “[O]ne important area in which I think [initiatives] would be very beneficial would be
                 in regard to the legislative article. I am convinced, from serving on the Legislative
                 Committee, that neither by the process of legislative amendments or by the process of
                 Constitutional Convention are we going to get any substantial change in our present
                 legislative article. Now whether we need change or not, I am not arguing that point. But
                 sometime, possibly, in the next 100 years, we may need some change in the legislative
                 article; and if we are dependent upon an amendment suggested by the legislature to
                 reduce its size or to abolish cumulative voting or possibly to change to a unicameral
                 legislature, I don’t think we are going to get it done. I would also feel that it is unlikely
                 that the Constitutional Convention—because of its ties, in many cases, or obligations to
                 members of the legislature and in saying these things, I am not being critical of the
                 legislature or of any of its members; I just think we have to recognize that all of us are
                 affected by our point of view, and that this is a necessary and inherent ingredient in
                 human nature. And so if we are to leave open the possibility of effective change in the
                 legislative article, I think we have to have something like the initiative ***.” 2 Record
                 of Proceedings, Sixth Illinois Constitutional Convention 583 (hereinafter Proceedings).


                                                     - 30 -
¶ 108      During the same discussion, Delegate Garrison followed the foregoing observations with
        similar points bearing even more directly on the issue at hand in this case. He stated:
                     “The initiative would provide a safety valve through which the people may act
                directly if sufficiently aroused. It would furnish a salutary effect on the legislature. For
                example, we could hardly expect the legislature ever to propose a Constitutional
                amendment to reduce the size of its membership, to establish a reapportionment
                commission comprised entirely of nonlegislative members, or perhaps even to
                establish single-member districts.” (Italics in original, bold added for emphasis.) 2
                Proceedings 584.
¶ 109      The specific provision which would ultimately become article XIV, section 3, was
        addressed by Delegate Perona later in the convention. He stated that the purpose of this
        provision, which he described as providing for “initiatives limited to the legislative article,”
        were as follows:
                “One, to give the people an opportunity to participate in government, but on a limited
                basis in an attempt to prevent some of the abuses that have occurred in some areas. ***
                     This provision has been structured to apply only to the legislative article and to be
                limited to the area of government which it is most likely will not be changed in the
                constitution by amendment. The legislature, being composed of human beings, will be
                reluctant to change the provisions of the constitution that govern its structure and
                makeup ***.
                     *** [A]nd also I think the General Assembly will be more—have its ear tuned to a
                greater degree as to what the people desire, because they will know that if they do not
                suggest amendments that the people would desire, that it can be done in another manner
                ***.” 4 Proceedings 2911.
¶ 110      When the convention’s Committee on the Legislature subsequently made its report on
        what became article XIV, section 3, it echoed those sentiments. The report explained:
                     “The primary reason for offering a limited constitutional initiative proposal for the
                Legislative Article is quite simple: members of the General Assembly have a greater
                vested interest in the legislative branch of government than any other branch or phase
                of governmental activity.
                     Cognizant of this fundamental fact of life, the Legislative Committee proposes that
                the people of the State of Illinois reserve the right to propose amendments by the
                initiative process to the Legislative Article. ***
                     In addition to this primary reason for proposing a limited form of Constitutional
                initiative, the Legislative Committee believes:
                     —(1) the greatest virtue in having this provision rests in the potential for keeping
                the General Assembly more responsive on matters directly and vitally affecting them;
                     —(2) voters can better decide on the merits of proposals suggesting changes in the
                Legislative Article since they are not directly and personally involved; and
                     —(3) this is a method to circumvent a legislature which might be dominated by
                interests opposing legislative changes.” 6 Proceedings 1399-1400 (quoted in Coalition
                II, 83 Ill. 2d at 245).



                                                     - 31 -
¶ 111        In sum, article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3), “was drafted and adopted as
        a check on the legislature’s self-interest” (Coalition II, 83 Ill. 2d at 247) and a means by which
        the people could overcome “ ‘a reluctance on the part of the General Assembly to propose
        changes in its own domain’ ” (id. at 246 (quoting 7 Proceedings 2677-78)). Our forefathers
        emphasized the importance of structuring the legislative branch of government so as to support
        in the members “ ‘an habitual recollection of their dependence on the people.’ ” Arizona State
        Legislature, 576 U.S. at ___, 135 S. Ct. at 2677 (quoting James Madison, The Federalist No.
        57, at 350). Article IV, section 3, of the Illinois Constitution and article XIV, section 3, through
        which article IV may be amended, directly serve that critical goal.
¶ 112        When courts are called upon to intervene in the initiative process, as we have been here,
        “they must act with restraint, trepidation and a healthy suspicion of the partisan who would use
        the judiciary to prevent the initiative process from taking its course.” Committee for a Healthy
        Future, Inc. v. Carnahan, 201 S.W.3d 503, 507 (Mo. 2006) (en banc). The need for caution
        and restraint may be especially compelling in cases such as this one, challenging an initiative
        related to legislative redistricting, for it is a core principle of republican government “ ‘that the
        voters should choose their representatives, not the other way around.’ ” Arizona State
        Legislature, 576 U.S. at ___, 135 S. Ct. at 2677 (quoting Mitchell N. Berman, Managing
        Gerrymandering, 83 Tex. L. Rev. 781 (2005)).
¶ 113        Consistent with the foregoing principles, our court has previously held that when
        interpreting and applying articles IV, section 3, and XIV, section 3, of the Illinois Constitution
        (Ill. Const. 1970, art. IV, § 3; art. XIV, § 3), we must avoid unduly technical and/or restrictive
        constructions that would tend to defeat their purpose. Rather, those provisions “are to be
        construed so as to effectuate the basic purpose of article XIV, section 3, to provide a workable
        initiative scheme unfettered by restraints which unnecessarily inhibit the rights which article
        XIV confers.” Coalition II, 83 Ill. 2d at 247.
¶ 114        When the court first adopted this standard in 1980, we noted that the initiative procedure
        was then relatively new to Illinois and that there were no Illinois cases directly on point. We
        therefore looked to relevant authority from sister states, as we frequently do in such
        circumstances. In developing the standard, we cited, with approval, decisions from other
        jurisdictions that had “carefully protected constitutionally provided initiative plans from
        unnecessarily burdensome legislative restrictions.” Id. at 248. Our decision quoted at length an
        earlier opinion from the Supreme Court of Oklahoma, In re Initiative Petition No. 23, State
        Question No. 38, 127 P. 862, 866 (Okla. 1912), which admonished “ ‘[t]he right of direct
        legislation in the people must be administered by the officers charged with that duty in such
        manner as to make it operative. If technical restrictive constructions are placed upon the laws
        governing the initiation and submission of these measures, the purpose and policy of the
        people in establishing the same will be entirely defeated ***.’ ” Coalition II, 83 Ill. 2d at 249.
        Decisions from Nebraska and Arizona to similar effect were also invoked. Id. at 248-50.
¶ 115        The standard is a liberal one. Courts from Maine to Michigan to Hawaii have so recognized
        when interpreting constitutional provisions applicable to the initiative process in their
        respective states. League of Women Voters v. Secretary of State, 683 A.2d 769, 771 (Me. 1996)
        (“[w]hen the people enact legislation by popular vote, we construe the citizen initiative
        provisions of the Maine Constitution liberally in order to facilitate the people’s exercise of
        their sovereign power to legislate”); Welch Foods, Inc. v. Attorney General, 540 N.W.2d 693,


                                                     - 32 -
        695 (Mich. Ct. App. 1995) (“[i]nitiative provisions are liberally construed to effectuate their
        purposes and facilitate rather than hamper the exercise of reserved rights by the people”);
        Ruggles v. Yagong, 353 P.3d 953, 969 (Haw. 2015) (“direct democracy and the initiative
        process have had considerable influence on public policy, and they remain as one of the most
        precious rights of our democratic process. In order to protect this fundamental democratic
        right, ‘courts are required to liberally construe [the initiative process] and accord it
        extraordinarily broad deference’ ”). Other decisions to the same effect are legion. See, e.g.,
        Brooks v. Wright, 971 P.2d 1025, 1027 (Alaska 1999); Blocker v. Sewell, 75 S.W.2d 658, 660
        (Ark. 1934); Pedersen v. Bennett, 288 P.3d 760, 762 (Ariz. 2012); Marblehead v. City of San
        Clemente, 277 Cal. Rptr. 550, 553 (Ct. App. 1991); In re Statement of Sufficiency for 1997-98
        # 40 (Medical Use of Marijuana), 968 P.2d 112, 118-19 (Colo. 1998) (en banc); Billings v.
        Buchanan, 555 P.2d 176, 178 (Colo. 1976) (en banc); Chouteau County v. Grossman, 563
P.2d 1125, 1128 (Mont. 1977); Rothenberg v. Husted, 129 Ohio St. 3d 447, 2011-Ohio-4003,
        953 N.E.2d 327, ¶ 5; State ex rel. Carson v. Kozer, 217 P. 827, 829 (Or. 1923). Plaintiffs have
        not cited and I have not found any authority from Illinois or elsewhere holding otherwise.
¶ 116        It is true, of course, that when assessing ballot initiatives, we must keep in mind that if the
        constitution has placed limitations on the initiative power, such limitations are also an
        expression of the people’s sovereign power and must likewise be obeyed. See Committee for a
        Healthy Future, Inc. v. Carnahan, 201 S.W.3d at 507. Reservation of the right to propose an
        initiative regarding eligibility to serve as Governor, for example, could scarcely be interpreted
        as contemplating the right to bring an initiative regarding income tax. With respect to whatever
        particular sphere or spheres of power the people have chosen to reserve for themselves,
        however, courts must act with deference and restraint to insure that such power may be
        exercised as the people intended. A contrary view, i.e., that a provision reserving sovereign
        authority to amend the constitution through initiative must be read in a narrow, technical, and
        restrictive fashion, would require us to assume that when they reserved their sovereign powers,
        it was the hope of the people that the courts would prevent them from actually exercising those
        powers except in the most limited possible way. Such a view is incompatible with the very
        concept of popular sovereignty under the American constitutional order. It has no foundation
        in the history or text of the Illinois Constitution of 1970. It is why we have held that the
        provisions of article XIV, section 3, “are to be construed so as to effectuate the basic purpose
        of [those provisions], to provide a workable initiative scheme unfettered by restraints which
        unnecessarily inhibit the rights which article XIV confers.” Coalition II, 83 Ill. 2d at 247.
¶ 117        Applying the standards our court has established for construing article XIV, section 3 (Ill.
        Const. 1970, art. XIV, § 3), to the present case, I agree with Independent Maps that the circuit
        court erred when it concluded that plaintiffs were entitled to judgment on the pleadings on
        counts I through VI of their complaint, which sought a declaratory judgment that the
        amendment to article IV, section 3 (Ill. Const. 1970, art. IV, § 3), proposed by Independent
        Maps is unconstitutional because it exceeds the scope of ballot initiatives that article XIV,
        section 3 (Ill. Const. 1970, art. XIV, § 3), permits. Contrary to plaintiffs’ contentions,
        Independent Maps’ proposed ballot initiative does conform to article XIV, section 3. Judgment
        on the pleadings should therefore have been granted in favor of Independent Maps as to counts
        I through VI of plaintiffs’ complaint, just as it should have been granted in favor of
        Independent Maps with respect to count VII.


                                                     - 33 -
¶ 118        The objection asserted in count V of plaintiffs’ complaint as to why Independent Maps’
        proposed ballot initiative fails to meet the requirements of article XIV, section 3, was different
        from and more basic than the theory they advanced in counts I through IV and VI. I shall
        therefore consider the viability of that count separately and first.
¶ 119        Count V was premised on the notion that when article XIV, section 3, states that
        amendments through the initiative process “shall be limited to structural and procedural
        subjects contained in Article IV,” what it really means is that such amendments must pertain to
        changes to section 1 of Article IV, which specifies that “[t]he legislative power is vested in a
        General Assembly consisting of a Senate and a House of Representatives, elected by the
        electors from 59 Legislative Districts and 118 Representative Districts” (Ill. Const. 1970, art.
        IV, § 3). There is no question that Independent Maps’ initiative, if approved, would not alter
        anything contained in section 1. The power of the General Assembly and how that body is
        organized by houses and districts would remain unchanged. Plaintiffs asserted that the
        initiative therefore falls completely outside the scope of article XIV, section 3. Plaintiffs
        similarly contended in count V of their complaint that to qualify under article XIV, section 3,
        an initiative must address “the process by which [the legislature] adopts a law.” Because
        Independent Maps’ proposal does not do that either, plaintiffs asserted that it is unauthorized
        for that reason as well.
¶ 120        There is no support for plaintiffs’ contentions in either the language or the history of article
        XIV, section 3 (Ill. Const. 1970, art. XIV, § 3). Article XIV authorizes use of ballot initiatives
        to amend article IV, the legislative article, with the sole proviso that such initiatives “shall be
        limited to structural and procedural subjects contained in Article IV.” Ill. Const. 1970, art.
        XIV, § 3. Article IV contains no fewer than fifteen different sections: (1) legislative power and
        structure, (2) legislative composition, (3) legislative redistricting, (4) election, (5) sessions,
        (6) organization, (7) transaction of business, (8) passage of bills, (9) veto procedure,
        (10) effective date of laws, (11) compensation and allowances, (12) legislative immunity,
        (13) special legislation, (14) impeachment, and (15) adjournment. Under a straightforward
        reading of article XIV, section 3, any structural and procedural subject contained in article IV
        is eligible for change through a ballot initiative. Article XIV contains no qualifying language
        that would restrict its applicability only to matters contained in section 1, the provision on
        which plaintiffs rest their argument, or to the process by which the legislature enacts a law. To
        so limit it would therefore require us to rewrite article XIV, section 3, to add restrictions that
        the drafters did not include and the citizens did not approve when the 1970 Constitution was
        ratified. That, of course, is something we may not do. In re Pension Reform Litigation, 2015 IL
118585, ¶ 75.
¶ 121        Plaintiffs seek support for their argument in the title of section 1, which includes the word
        “structure.” I note, however, that if use of the word structure in the title of section 1 meant that
        section 1 is the sole “structural” subject in article IV, as plaintiffs contend, it would likewise
        follow that use of the word “procedure” in section 9 (veto procedure) would make the contents
        of that provision the article’s sole “procedural” subject. Plaintiffs, however, make no such
        argument. To the contrary, and as I have pointed out, they think article XIV, section 3’s
        reference to “procedural” is limited to “the process by which the legislature adopts a law.” That
        subject is covered primarily by section 8 of article IV (Ill. Const. 1970, art. IV, § 8), not section
        9. Plaintiffs’ position is therefore inconsistent.


                                                     - 34 -
¶ 122        More than that, it overlooks basic principles of statutory construction. While an
        enactment’s title can sometimes provide guidance in resolving ambiguities (see Home Star
        Bank & Financial Services v. Emergency Care & Health Organization, Ltd., 2014 IL 115526,
        ¶ 40), our interpretation cannot turn on particular words or phrases viewed in isolation. We
        must construe the enactment as a whole. In re E.B., 231 Ill. 2d 459, 466 (2008).
¶ 123        Even a cursory review of article IV’s fifteen sections reveals that structural and procedural
        matters are not the exclusive province of sections 1 and 9. To the contrary, a full range of
        matters, from the purely procedural (e.g., the number of times a bill must be read before it may
        be enacted) to the purely structural (legislative composition), may be found throughout the
        various provisions of article IV. To limit the reach of article XIV, section 3, in the manner
        suggested by plaintiffs therefore has no support in the language of the constitution itself.
¶ 124        It is also completely unsupported by the record of the debates at the convention that led to
        article XIV, section 3’s adoption. As presented to the Convention by the Committee on the
        Legislative Article, article XIV, section 3, addressed “subject matter specifically contained in
        the Legislative Article [art. IV]” and was targeted at “the basic qualities of the legislative
        branch—namely, structure, size, organization, procedures, etc.” 6 Proceedings 1401. It was not
        limited to any particular section or sections of the legislative article.
¶ 125        This was intentional. As Delegate Perona explained,
                  “[W]e intend to limit this to the sections—to the sections presently—the type of
                  sections presently in the legislative article. We toyed with the idea or considered the
                  idea of naming the specific sections and limiting it to those; but you run into problems
                  with that, also. *** I think the courts could iron out those questions and protect against
                  abuse.” (Emphasis added.) 4 Proceedings 2711.
¶ 126        In response to Perona’s remarks, Delegate Tomei stated: “I take it it is not the intention of
        the committee to limit the initiative just to those things presently contained in the legislative
        article.” Id. Delegate Perona answered:
                  “Yes. That’s correct. We—that’s the problem. If you get too specific with the
                  limitation, you inhibit the possibility of change within the legislative setup. *** So
                  we’ve attempted to do it by the explanation as to what our purposes are, and then to
                  leave the question of abuse to the courts.” Id. at 2711-12.
¶ 127        The delegates then explored the scope of changes that could be accomplished through the
        initiative process under article XIV, section 3. Adoption of a unicameral legislature was the
        first example given. Such a change was recognized as falling within the scope of the provision
        even though it would introduce a new form of organization entirely different from the one in
        the current legislative article and affect many of the things addressed by the article. Moreover,
        the scope of the change was identified by Delegate Perona as “the major reason that we could
        not limit [article XIV, section 3] to certain sections [of the legislative article].” Id. at 2712.
¶ 128        Delegate Tomei then asked if the same would be true with a range of other matters,
        including “apportionment,” which was the term initially used in article IV, section 3, to refer to
        legislative redistricting, and whether those matters would likewise “be subject to initiative
        under [proposed article XIV, section 3]. 10 Id. Delegate Perona not only responded in the

           10
            The term was changed from apportionment to redistricting at the recommendation of the
        Committee on Style, Drafting and Submission. 6 Proceedings 1540-44.

                                                     - 35 -
        affirmative but stated “[t]hose are the critical areas, actually.” (Emphasis added.) Id. In light
        of this, there can be no serious question that the drafters of our constitution regarded the
        redistricting provision of the legislative article to be an altogether proper subject of change
        through the ballot initiative process.
¶ 129        In urging us to reach a contrary conclusion, plaintiffs invoke this court’s prior decision in
        CBA II, 161 Ill. 2d 502. Plaintiffs assert, as they did in the circuit court, that under that
        decision, redistricting cannot qualify as a structural and procedural subject of article IV and
        that Independent Maps’ proposal does not meet the subject-matter requirement for a ballot
        initiative set forth in article XIV, section 3, of the Illinois Constitution (Ill. Const. 1970, art.
        XIV, § 3). The circuit court rejected this contention, and so do I. The initiative at issue in CBA
        II concerned term limits, not redistricting. As I have just discussed, redistricting was
        specifically recognized by the drafters of the constitution as not only a proper but a critical
        matter that would be subject to amendment through article XIV, section 3’s ballot initiative
        process. No analogous circumstance was noted or considered by this court when dealing with
        the term limit question in CBA II. For that reason alone, CBA II is distinguishable.
¶ 130        I note, moreover, that the focus of the court’s discussion in CBA II was whether the
        provisions of the term limit initiative challenged there could be considered both “structural and
        procedural” or even either of those things within the meaning of article XIV, section 3. In
        resolving that question, the court simply followed its prior decision in Coalition I, 65 Ill. 2d
453, which concluded that to pass muster under article XIV, section 3, an initiative must
        propose changes that are both structural and procedural in nature, something the initiative
        challenged in Coalition I did not do and did not purport to do. Id. at 466-72.
¶ 131        In the course of its discussion in Coalition I, this court gave as examples of initiatives that
        would qualify as both structural and procedural ones involving the conversion from a
        bicameral to a unicameral legislature or for the conversion from multiple- to single-member
        legislative districts. Id. at 466 (quoted in CBA II, 161 Ill. 2d at 529). Nothing in Coalition I
        suggests, however, that the subject matter of the two examples are the only things that may be
        the sole topics of initiative authorized by article XIV, section 3. So restrictive a construction of
        that provision would, moreover, be incompatible with the history of the provision, with the
        intention of the drafters, and with the language they used and that the voters approved. It would
        also directly conflict with our obligation to construe constitutional provisions authorizing
        ballot initiatives so as to effectuate rather than defeat the people’s exercise of their sovereign
        power to legislate. The circuit court therefore erred when it granted judgment on the pleadings
        in favor of plaintiffs and against Independent Maps on count V of plaintiff’s complaint. As
        with count VII, that count should have been dismissed.
¶ 132        I turn then to the remaining counts of plaintiffs’ complaint, I through IV and VI. Those
        counts alleged, in the alternative, that even if redistricting qualifies as one of the “structural and
        procedural subjects contained in Article IV” within the meaning of article XIV, section 3, the
        proposed ballot initiative is nevertheless invalid because it is not “limited” to those subjects, as
        article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3), requires. As set forth earlier in this
        dissent, count I alleged that the initiative goes beyond the requisite limits by imposing
        additional duties on the Auditor General beyond those specified in article VIII of the
        constitution (Ill. Const. 1970, art. VIII), which creates the office. Count II alleged that the
        initiative is unconstitutional because it would alter the jurisdiction of the courts as specified in


                                                     - 36 -
        the judicial article of the constitution (Ill. Const. 1970, art. VI, § 9). Count III complained that
        the initiative cannot proceed because, if adopted, it would impose new duties on the Chief
        Justice of this court and the most senior Justice who is not affiliated with the same political
        party as the Chief Justice. Count IV contended that the proposed initiative is fatally infirm
        because it would require members of this court to be affiliated with a political party when no
        such requirement currently exists under the constitution. Finally, count VI argued that the
        initiative goes beyond the permissible limits of ballot initiatives by removing the power
        currently held by the Attorney General to initiate actions concerning legislative redistricting.
        None of these contentions withstands scrutiny.
¶ 133        As a preliminary matter, a number of plaintiffs’ assertions regarding the effect of the
        proposed ballot initiative are simply incorrect. For example, contrary to the claim made in
        count II of plaintiffs’ complaint, the ballot initiative, if adopted, would not impact the
        jurisdictional provisions of the judicial article (Ill. Const. 1970, art. VI) at all. The provision of
        the constitution specifying this court’s current jurisdiction over actions concerning
        redistricting, which is original and exclusive, is not the judicial article but rather is a subject of
        the legislative article. To the extent there is any mention of jurisdiction over redistricting in the
        judicial article, it is in the context of the jurisdiction of circuit courts, and the provision
        defining circuit court jurisdiction simply states that those courts have original jurisdiction of all
        justiciable matters “except when the Supreme Court has original and exclusive jurisdiction
        relating to redistricting.” Ill. Const. 1970, art. VI, § 9.
¶ 134        By its terms, this jurisdictional grant is entirely conditional. If Independent Maps’ ballot
        initiative were to be approved by the voters and this court’s jurisdiction over redistricting was
        thereby changed from “original and exclusive” to simply “original” in article IV, there would
        therefore be no conflict at all with article VI, section 9, of the Illinois Constitution. The
        contingency necessary to trigger the exception noted above would simply be removed. Article
        VI, section 9 would still make complete sense and be fully operative precisely as currently
        written.
¶ 135        That such is the case reflects, we think, how carefully and thoughtfully the 1970
        Constitution was crafted. By placing the Illinois Supreme Court’s jurisdiction over
        redistricting in the legislative article and thereby making it among the matters subject to
        amendment through the ballot initiative process under article XIV, section 3, the drafters
        understood that the scope of this court’s jurisdiction over such matters, and by extension, the
        jurisdiction of the lower courts, might change. The conditional nature of the circuit court’s
        jurisdiction as set forth in the judicial article is an expression of that awareness and a means for
        insuring that the process for amending the legislative article could be given full effect without
        the need to revise the judicial article at the same time.
¶ 136        Also erroneous is the claim made by plaintiffs in count IV of the complaint that the ballot
        initiative is fatally defective because the part of the proposed process that would require
        participation by two members of this court in the event the redistricting commission failed to
        adopt a redistricting plan would impermissibly impose a political affiliation requirement on
        supreme court judges. Contrary to plaintiffs’ view, the proposal would not alter current judicial
        eligibility requirements in any way. One does not need to be affiliated with a political party to
        serve as a judge of the supreme court. Ill. Const. 1970, art. VI, § 11. Supreme, appellate, and
        circuit judges are, however, selected for office through partisan elections. Ill. Const. 1970, art.


                                                     - 37 -
        VI, § 12. While it is theoretically possible for a judge to run and be elected to the supreme court
        as an independent, we know of no instance in the history of our court where that has occurred.
        It has certainly not happened since adoption of the judicial article of 1964, the precursor of the
        judicial article in the 1970 Constitution. Accordingly, while political affiliation is not required,
        every member of this court in modern times has, in fact, had one.
¶ 137        It is true that judges who seek to remain on the bench following expiration of their terms
        may seek retention through an election process in which their names appear on the ballot
        “without party designation” (Ill. Const. 1970, art. VI, § 12(d)). Their original party affiliation,
        however, remains a matter of public record. And while some judges join this court through
        assignments or appointments to fill vacancies that occur between elections, those
        appointments are temporary and relatively brief. Ill. Const. 1970, art. VI, § 12(c). Because the
        Chief Justice is determined, by custom, through seniority, and because the proposed initiative
        would involve only the Chief Justice and the next most senior Justice not affiliated with the
        same political party as the Chief Justice, it would be all but impossible for those two positions
        to be occupied by temporary appointees. And even those appointees would have an
        ascertainable party affiliation if they had been elected to lower judicial office prior to joining
        this court. But even if they did not, and even if it were somehow possible for the most senior
        members of this court to have risen to their positions without any prior political affiliation, it
        still would not matter. The only requirement under the proposed ballot initiative is that the
        member of the court who acts with the Chief Justice in carrying out the terms of the procedure
        when the redistricting commission fails to adopt a plan “not be affiliated with same political
        party as the Chief Justice.” If the Chief Justice were an independent, or if the next most senior
        member of the court were an independent, or even if all the members of the court were
        independents and therefore had no party affiliation, the proposed system would still work. That
        is so because the members of the court who would be participating could not be said to be
        affiliated with the same political party, and that is all the amendment proposed by the initiative
        would require. The initiative therefore cannot be assailed on the grounds that it would
        improperly impose a political affiliation requirement on members of the supreme court.
¶ 138        In reaching this conclusion, I am mindful that difficulties in application of the proposed
        amendment could arise if it were somehow to happen that all seven members of the court
        ended up belonging to the same political party. In light of modern Illinois history and politics,
        such an alignment seems so unlikely as to be impossible. But even if there were a theoretical
        possibility that the process proposed by plaintiffs’ initiative could one day prove problematic
        in practice, that is an entirely separate question from the one before us, which is simply
        whether the initiative meets the requirements of article XIV, section 3. So long as the proposal
        is legally valid, its wisdom and flaws are a matter for the voters to decide. They are not a
        legitimate basis for us to prevent the voters from even considering the matter. Count IV of
        plaintiffs’ complaint therefore fails as a matter of law as well.
¶ 139        In count III of their complaint, plaintiffs protested that the very act of involving the Chief
        Justice and another member of this court in the process when the redistricting commission fails
        to adopt a plan also crosses an impermissible constitutional line in that it imposes additional
        responsibilities on members of this court beyond those specified in the judicial article (Ill.
        Const. 1970, art. VI) and the rules of this court. As is clear from the text of the current version
        of article IV, section 3 (Ill. Const. 1970, art. IV, § 3), however, this court already plays an
        integral role in the redistricting process when the redistricting commission fails to file a plan.

                                                     - 38 -
        The authority for our involvement in that process emanates entirely from article IV, section 3,
        itself. It is unrelated to anything in the judicial article or our rules. The proposed initiative
        would therefore have no spillover effects on any other provisions of the constitution. Its effect
        would be confined to the court’s role under section 3 of article IV. While the nature of that role
        would be different, the change is therefore not subject to challenge on the grounds that it is not
        “limited to structural and procedural subjects contained in Article IV” as article XIV, section 3,
        requires. To hold otherwise would mean that the provisions of the legislative article could
        never be altered unless the supreme court’s role in redistricting remain fixed precisely as it is
        today. That is not what article XIV, section 3, says, and it is incompatible with what the
        drafters intended when article XIV, section 3, was placed before the voters for ratification.
        Count III of plaintiffs’ complaint is therefore meritless as a matter of law and should also have
        been dismissed on the pleadings.
¶ 140       Count VI of plaintiffs’ complaint, which challenged the ballot initiative based on its
        removal of an express reference to the Attorney General, is similarly flawed. Article V, section
        15, of the Illinois Constitution (Ill. Const. 1970, art. V, § 15) addresses the office of Attorney
        General. It specifies that the Attorney General is the legal officer of the State and “shall have
        the duties and powers that may be prescribed by law.” The current version of article IV, section
        3 (Ill. Const. 1970, art. IV, § 3), confers on the Attorney General one such duty, namely,
        responsibility for initiating actions concerning redistricting, and specifies how the action is to
        be brought (in the name of the People of the State of Illinois) and where it is to be filed (in the
        supreme court). The ballot initiative proposed by Independent Maps eliminates the reference to
        the Attorney General and the related instruction regarding how the action is to be styled, along
        with removing language giving the supreme court exclusive jurisdiction over such actions.
        There is nothing constitutionally suspect about that. Assigning responsibility for who is to
        bring an action and specifying how it is to be styled and where it should be filed are
        quintessentially procedural aspects of the redistricting process and therefore place the changes
        squarely within the bounds authorized by article XIV, section 3, for ballot initiatives. The
        changes, moreover, have no purpose and would have no effect beyond redistricting. Article V,
        section 15, would not be not altered in any way. Its provision that the Attorney General shall
        have the duties prescribed by law would remain fully intact. The only thing changing would be
        what the law prescribes. That is in no way problematic as a constitutional matter. If a
        procedure-related duty may be conferred by article IV, section 3, it necessarily follows that it
        can be removed through an amendment to that provision. To hold otherwise would mean that
        the right to amend the legislative article through the ballot initiative process reserved to the
        people under article XIV, section 3, could not be fully realized.
¶ 141       That leaves only count I of plaintiffs’ complaint, which alleged that the initiative cannot be
        said to be limited to procedural and structural subjects contained in article IV because, if
        adopted, it would confer on the Auditor General additional duties not presently assigned to that
        office, namely, responsibility for assisting in selection of the new Applicant Review Panel that
        would be established under the proposed amendment.11 This contention, as with the others I
        have just discussed, must be rejected.

           11
              Under the amendment, the Auditor General would also be involved in requesting and accepting
        applications to serve as commissioner of the new Independent Redistricting Commission. Count I of
        plaintiffs’ complaint does not challenge this aspect of the Auditor General’s participation.

                                                    - 39 -
¶ 142        It is true that, unlike this court and the Attorney General, the Auditor General is not
        presently involved in the redistricting process. The constitution references the Auditor General
        only in article VIII, section 3 (Ill. Const. 1970, art. VIII, § 3), which mandates that the Auditor
        General “shall conduct the audit of the public funds of the State” and “shall make additional
        reports and investigations as directed by the General Assembly.” Involving the Auditor
        General in the redistricting process in the matter contemplated by Independent Maps’ proposal
        would not fall within this charge. Because action by constitutional officers that is not
        (1) authorized by constitutional provisions creating the position or defining the officer’s duties
        or (2) by legislation promulgated under authority of such constitutional provisions is
        impermissible (City of Chicago v. Holland, 206 Ill. 2d 480, 489-90 (2003)), the constitution
        must therefore be changed before the Auditor General could perform the responsibilities that
        would be assigned to him or her under the new system for redistricting.
¶ 143        The amendment proposed by Independent Maps would supply the requisite authority for
        the Auditor General’s participation in the process. That the additional authorization would
        appear in a different constitutional provision than the one in which the Auditor General’s basic
        duties are defined poses no constitutional problem. Nothing in the 1970 Constitution requires
        that all of a constitutional officer’s responsibilities be set out in a single article, and such is
        certainly not the case with respect to the redistricting-related duties of this court and the
        Attorney General under the current redistricting mechanism.
¶ 144        Moreover, the additional duties the Auditor General would assume under the amendment
        would not alter any of the responsibilities the Auditor General already possesses under article
        VIII. To the extent the Auditor General’s duties would change, the change would pertain solely
        and exclusively to the redistricting process, which, as set forth earlier, is a structural and
        procedural subject of article IV and therefore subject to amendment under article XIV, section
        3 (Ill. Const. 1970, art. XIV, § 3). The change would have no effect at all beyond that limited
        sphere.
¶ 145        When the delegates to the 1970 Constitution drafted article XIV, section 3, as they did,
        they were mindful that attempts could be made to circumvent their intention and use the
        initiative process as a substitute for legislative action by the General Assembly or to make
        substantive changes to the constitution unrelated to legislative article. See Coalition I, 65 Ill.
2d at 468; CBA I, 137 Ill. 2d at 401-04. That is why they made clear that any amendment
        proposed under article XIV, section 3, “would be required to be limited to subjects contained in
        the Legislative Article, namely matters of structure and procedure and not matters of
        substantive policy.” 6 Proceedings 1400. In no sense would inclusion of the Auditor General in
        the redistricting process run afoul of these concerns. It is not an attempt to bypass the General
        Assembly’s authority to enact legislation, nor is it a subterfuge to alter other substantive
        provisions of the constitution. As I have just noted, the change pertains solely and exclusively
        to the redistricting mechanism of article IV, section 3, which the amendment proposed by
        Independent Maps’ initiative would replace. Taking into account the limited subject matter to
        which the initiative power may be applied under article XIV, section 3, while construing article
        XIV, section 3’s provisions “so as to effectuate [its] basic purpose ***, to provide a workable
        initiative scheme unfettered by restraints which unnecessarily inhibit the rights which article
        XIV confers” (Coalition II, 83 Ill. 2d at 247), I would hold that plaintiffs’ challenge to that
        aspect of the proposed initiative in count I of their complaint must therefore be rejected.


                                                    - 40 -
¶ 146        I close my discussion with a few additional observations. As noted earlier in this dissent,
        the drafters of article XIV, section 3, and the citizens of this state who adopted it acted with a
        clear and unmistakable appreciation of two things: (1) that the structural and procedural
        subjects set forth in the legislative article, including the structure of the redistricting
        commission and the procedure for implementing redistricting as set forth in article IV, section
        3, might one day need revision and (2) that the General Assembly could not be counted on to
        overcome its self-interest and propose the necessary changes itself. Under plaintiffs’ reading of
        article IV, section 3, however, the promise of any real change to the present redistricting
        system would be rendered illusory. Because all of the current actors in the process also have
        roles outside of the redistricting process, any proposed change in the cast of characters or any
        significant alteration of their responsibilities would, by plaintiffs’ logic, mean that the proposal
        was not limited to a structural and procedural subject of article IV and was therefore beyond
        the constitutionally authorized scope of the ballot initiative process. The potential for a
        redistricting commission comprised entirely of nonlegislative members, first expressed during
        the constitutional convention (2 Proceedings 584), would be lost. The only changes that would
        be permissible would be those of the most limited and inconsequential type, and the only tools
        available for revision of the redistricting provisions in article VI, section 3, would be those
        already present in those provisions. If all that can be done is rearrange the pieces, it is difficult
        to see how meaningful reform could ever be accomplished.
¶ 147        There can be no serious dispute that the drafters and adopters of article XIV, section 3,
        intended for that provision to allow citizens to actually accomplish something through ballot
        initiatives. Plaintiffs’ reading of the law, however, would allow them to accomplish nothing.
        Ballot initiatives would be pointless. To adopt plaintiffs’ interpretation would therefore offend
        one of the most basic precepts of construction, namely, that whenever possible, the
        constitution and statutes of this state should be construed so that no part of them is rendered
        meaningless and every word and phrase is given effect. Solon v. Midwest Medical Records
        Ass’n, 236 Ill. 2d 433, 440-41 (2010); City of Springfield v. Edwards, 84 Ill. 626, 640 (1877)
        (Dickey, J., dissenting). More importantly, and as indicated throughout this dissent, it would
        require us to abandon our responsibility to construe article XIV, section 3, so as to effectuate
        that provision’s basic purpose and “provide a workable initiative scheme unfettered by
        restraints which unnecessarily inhibit the rights which article XIV confers.” Coalition II, 83 Ill.
2d at 247.
¶ 148        As an attempt to refute the conclusion that plaintiffs’ construction of article IV, section 3,
        would make impossible any meaningful ballot initiative regarding redistricting, an argument
        has been made that a ballot initiative that simply repealed the existing redistricting scheme and
        replaced it with instructions for the General Assembly to formulate and implement a new
        redistricting mechanism could pass muster under article XIV, section 3. That argument,
        however, is also untenable.
¶ 149        First, it would have the effect of stripping away powers and duties of officials who have
        responsibilities defined in other parts of the constitution. As I have just pointed out, that is a
        consequence which, under plaintiffs’ logic, would doom the proposal on the grounds that it
        was not limited to a structural and procedural subject of article IV and was therefore beyond
        the constitutionally authorized scope of the ballot initiative process.



                                                     - 41 -
¶ 150        Second, as discussed earlier, article XIV, section 3, was born of the recognition that there
        were certain changes to the constitution that the legislature, through self-interest, simply could
        not be counted on to propose itself. Redistricting was one such area. If the only valid ballot
        initiative regarding redistricting were one which placed responsibility for redistricting back in
        the hands of the General Assembly, eliminating direct citizen participation in the redistricting
        process, the entire point of article XIV, section 3, would be defeated. Such a scheme could,
        moreover, mean the end of redistricting altogether, for once the existing system was repealed
        and the General Assembly was left with responsibility for implementing a new redistricting
        system through legislation, it might elect to simply do nothing. If that were to happen, this
        court would have no authority to compel the General Assembly to act. The only remedy, apart
        from another constitutional amendment, would be election of a new General Assembly willing
        to carry out its constitutional duties. Fergus v. Kinney, 333 Ill. 437, 440-41 (1928).
¶ 151        In its opinion, the majority states that “we trust that the constitutional confines of article
        XIV, section 3, are sufficiently broad to encompass more than one potential redistricting
        scheme.” Supra ¶ 43. This observation is unquestionably true. The confines are broad enough
        to include a range of possible systems for carrying out redistricting. The problem is that under
        the contorted and restrictive approach urged by the majority, none of these potential
        redistricting schemes could possibly pass constitutional muster. All would fail just as this one
        has failed and for the same reasons. If that were not so, someone, at some point in this
        litigation, would surely have been able to come up with an example of a redistricting initiative
        that would actually meet the test the majority has set. No one, including and especially the
        majority, has been able to do so. The promise my colleagues offer is therefore an empty one.
¶ 152        In Cole-Randazzo v. Ryan, 198 Ill. 2d at 244, Justice Thomas warned in his dissent that
        “gone forever is the Illinois voter’s confidence that *** the highest court of this State will
        ensure that the process of approving and adopting [new legislative maps] will be equitable,
        balanced, and fair.” Id. (Thomas, J., dissenting, joined by Garman, J.). If that was not true then,
        it will certainly be true once the majority’s opinion is filed. If we do not permit this ballot
        initiative to go forward in accordance with the law, our authority over the redistricting process
        and, indeed, our status as an institution, will forever be suspect.
¶ 153        Finally, nothing in what I have written here should be construed as an expression of
        support for the proposed ballot initiative. Whether the initiative should be adopted is a question
        for the voters and the voters alone to decide. Our role is here is limited to determining whether
        Independent Maps’ otherwise valid initiative meets the requirements of article XIV, section 3,
        and is therefore eligible for inclusion on the ballot at the November 8, 2016, general election.
        In the exercise of that responsibility, I would hold that it does.

¶ 154                                           CONCLUSION
¶ 155       For the foregoing reasons, the circuit court erred when it granted judgment on the pleadings
        in favor of plaintiffs on counts I through VII of their complaint and denied the cross-motion for
        judgment on the pleadings filed by Independent Maps. Counts I through VII should have been
        dismissed with prejudice. The judgment of the circuit court should therefore be reversed.
        Because the remaining counts of plaintiffs’ complaint all depend on the viability of the claims
        asserted in counts I through VII, there would be no need for remand. Those counts also fail as
        a matter of law. Pursuant to the power conferred on us by Illinois Supreme Court Rule 366(a)


                                                    - 42 -
        (eff. Feb. 1, 1994) “to make any other and further orders and grant any relief *** that the case
        may require,” we should dismiss those counts with prejudice as well. I therefore dissent.
¶ 156       CHIEF JUSTICE GARMAN and JUSTICE THOMAS join in this dissent.

                               DISSENT UPON DENIAL OF REHEARING

¶ 157        JUSTICE KARMEIER, dissenting:
¶ 158        Independent Maps moved to recall the mandate in order to permit it to seek rehearing
        pursuant to Illinois Supreme Court Rule 367 (eff. Aug. 15, 2016). Although our court granted
        Independent Maps leave to file its petition for rehearing, the majority then summarily denied
        the petition without further comment or consideration. Independent Maps’ petition set forth
        many reasons why reconsideration should have been allowed. I will mention only a few.
¶ 159        First, the majority’s opinion all but ignored the substantive discussion of plaintiffs’ various
        claims and Independent Maps’ response. It based its entire judgment on a single
        argument—involvement of the Auditor General—and left every other point unaddressed. This
        was so notwithstanding the fact that I addressed every objection in my lengthy dissent.
¶ 160        The dissent laid out why Independent Maps’ proposal passed constitutional muster in
        accordance with the intent of the drafters of the Illinois Constitution of 1970, setting out in
        detail not only the rationale but the words of the delegates supporting the dissent’s position.
        Rehearing would give the majority the opportunity to rebut the dissent’s rationale.
¶ 161        I believe the majority would have considerable difficulty doing so, for long before the
        constitutional convention at which article XIV, section 3, was adopted, our court actually
        considered and rejected the very interpretive approach on which the majority’s decision here is
        based. Distilled to its essence, the majority’s position is that Independent Maps’ initiative fails
        to meet the article XIV, section 3, requirement that proposed amendments “be limited to
        structural and procedural subjects contained in Article IV” (Ill. Const. 1970, art. XIV, § 3)
        because it assigns additional duties to the Auditor General, whose current responsibilities are
        set forth in a different part of the constitution, namely article VIII, section 3 (Ill. Const. 1970,
        art. VIII, § 3). The majority’s notion that the proposed amendment was doomed because it also
        impacted a different section of the constitution is nearly identical to one advanced more than a
        hundred years earlier in a case challenging the validity of a constitutional amendment placed
        before the voters pursuant to article XIV of the 1870 Illinois Constitution (Ill. Const. 1870, art.
        XIV), the predecessor to article XIV of the 1970 Constitution, which is at issue here. The case
        was City of Chicago v. Reeves, 220 Ill. 274 (1906), and the amendment challenged there
        changed article IV, the legislative article, to confer legislative power on the General Assembly
        to establish local municipal government in the city of Chicago. Included in that change were,
        among other things, provisions that would authorize creation of new judicial offices and
        abolition of existing ones, matters which would affect article VI of the 1870 Constitution, the
        counterpart to the present judicial article, and an additional provision that would permit the city
        to accrue indebtedness, thus altering a provision of article IX of the 1870 Constitution, dealing
        with revenue. Id. at 283.
¶ 162        When an attempt was made to establish a municipal court in Chicago as the amendment
        permitted, a taxpayer action was brought to challenge the legislation on the grounds that the
        constitutional amendment, which provided authorization for the legislation, exceeded the

                                                     - 43 -
        bounds for amendments permitted by the 1870 Constitution because it was not limited to
        article IV, the legislative article, but also changed articles VI and IX. Surveying numerous
        decisions from sister states as well as prior case law from Illinois, we found it “obvious” that
        while amendments to a particular article of the constitution “must relate to and be germane to
        the subject-matter of the article proposed to be amended,” if
                “the effect of the amendment of a particular article is to change other articles of the
                constitution, and such changes are germane and only incidental to the object sought to
                be accomplished by the express amendment, then the fact that articles of the
                constitution other than the article expressly amended are changed does not render the
                express amendment invalid by reason of the fact that other articles of the constitution
                are changed to bring the constitution into a harmonious whole, after an amendment has
                been incorporated into the constitution as a part of a particular article thereof.”
                (Emphasis added.) Id. at 290.
¶ 163       It could not be otherwise, this court reasoned, because “[a]ny other view would be so
        narrow as to prohibit *** in many, if not in all, cases” amendments to the constitution,
                “as the several articles of the constitution are so far connected and dependent upon each
                other that a change in any article, generally, if not universally, has the effect to produce
                changes of more or less importance in one or more of the articles of the constitution
                other than that which is expressly amended.” Id. at 284.
¶ 164       We made clear, of course, that
                “if the effect of the amendment of a particular article of the constitution is to work
                changes in other articles of the constitution, and there is no connection between the
                object sought to be accomplished by the express amendment to a particular article and
                the changes wrought in other articles of the constitution,—that is, the changes worked,
                by implication, in other articles than that expressly amended are entirely foreign to the
                object sought to be accomplished by the express amendment,—a different result would
                follow.” Id. at 290.
¶ 165       We also cautioned, however, that when assessing whether a proposed amendment satisfies
        constitutional requirements governing such amendments, courts should proceed with
        deference and restraint. Proposed amendments should not be invalidated “unless it clearly
        appear[s] that the limitations imposed [by the constitution] upon the grant of the power *** to
        propose amendments to the constitution had been abused, [for] the limitations imposed upon
        the power *** to propose amendments should not be so construed as to defeat the power itself,
        except in a case falling clearly within the terms of the limitation.” Id. at 290-91. In accordance
        with these principles, the court held that the challenged amendment was, in fact, valid.
¶ 166       Drafters of constitutional provisions are presumed to know existing law and constitutional
        provisions and to have drafted their provisions accordingly. Kanerva v. Weems, 2014 IL
115811, ¶ 41. Although Reeves was decided 64 years before the constitutional convention at
        which article XIV, section 3, was proposed, the case was frequently cited throughout the
        intervening period and remained good law when the convention convened. See, e.g., People
        ex rel. Engle v. Kerner, 32 Ill. 2d 212, 218 (1965). To interpret article XIV, section 3, without
        reference to the reasoning and result in Reeves would therefore require that we either remove
        that provision from its historical context or else rewrite history itself. Neither is a permissible
        mode of constitutional interpretation.

                                                     - 44 -
¶ 167        While the challenge in Reeves involved a different mechanism for amending the
        constitution and arose in a different posture than the controversy before us, the reasoning and
        analysis are fully applicable to this case. The object sought to be accomplished by Independent
        Maps’ proposed amendment is an overhaul of the current mechanism for carrying out
        redistricting, which is unquestionably a structural and procedural subject of article IV. None of
        the proposed changes, including inclusion of the Auditor General, can possibly be dismissed as
        “unconnected” or “entirely foreign” to that objective. To the contrary, to the extent the
        initiative, if adopted, would result in a change to the Auditor General’s duties or affect any
        other provision of the constitution, implicitly or directly, the change would pertain solely to the
        redistricting process and have no purpose except as it relates to redistricting. Put another way,
        those other matters, including the duties of the Auditor General, are in no sense the subject of
        the proposed amendment. The “subject” for purposes of article XIV, section 2, is the
        mechanism for redistricting. The assignment of responsibilities to the Auditor General and the
        other changes that would result from adoption of the amendment are merely ancillary to and
        supportive of the amendment’s core purpose, changing article IV, section 3 (Ill. Const. 1970,
        art. IV, § 3). Accordingly, here as in Reeves, the fact that “articles of the constitution other than
        the article expressly amended are changed does not render the express amendment invalid.”
        Reeves, 220 Ill. at 290.
¶ 168        Rather than taking the opportunity to speak up and explain why it believes the initiative
        proposed by Independent Maps here must nevertheless be rejected, the majority simply said,
        without comment, “denied.”
¶ 169        Second, the majority suggested that some alternative plan involving a nonlegislative actor
        other than the Auditor General could be formulated that would meet the requirements of article
        XIV, section 3. But Independent Maps, in its petition for rehearing, succinctly and correctly
        points out that the majority’s approach would preclude the assignment of any new role in the
        redistricting process to any nonlegislative actor, not just the Auditor General, because any such
        changes would be barred by precisely the same barriers erected by the majority to rationalize
        invalidation of the proposal advanced here. If the majority believes that such is not the case, it
        should take this opportunity on rehearing to explain why.
¶ 170        Finally, Independent Maps urges the court to reconsider its refusal to consider the other
        substantive points in the case because it believes that we should, at a minimum, provide some
        guidance for formulation of future initiatives. I agree, particularly in light of the importance of
        the rights at stake. Without the critical clarification that rehearing would provide, the
        majority’s disposition not only fails to provide a road map, it erects a roadblock that seems
        insurmountable.
¶ 171        For all of the foregoing reasons and for the reasons set forth in my original dissent,
        rehearing should have been granted. I therefore dissent from the denial of rehearing.
¶ 172        CHIEF JUSTICE GARMAN and JUSTICE THOMAS join in this dissent.




                                                     - 45 -